            19-13106-jlg                Doc 3          Filed 09/27/19            Entered 09/27/19 18:11:00                     Main Document
                                                                                Pg 1 of 34


 Fill in this information to identify the case:

 Debtor name         Starworks, LLC

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF NEW YORK

 Case number (if known)
                                                                                                                                   o   Check if this is an
                                                                                                                                       amended filing



Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                     04/19
The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor’s name and case number (if known).

 Part 1:      Income

1. Gross revenue from business

      o None.
       Identify the beginning and ending dates of the debtor’s fiscal year,                    Sources of revenue                      Gross revenue
       which may be a calendar year                                                            Check all that apply                    (before deductions and
                                                                                                                                       exclusions)

       From the beginning of the fiscal year to filing date:                                   n Operating a business                           $2,051,060.19
       From 1/01/2019 to Filing Date
                                                                                               o Other


       For prior year:                                                                         n Operating a business                           $8,797,397.00
       From 1/01/2018 to 12/31/2018
                                                                                               o Other


       For year before that:                                                                   n Operating a business                           $8,496,002.12
       From 1/01/2017 to 12/31/2017
                                                                                               o Other

2. Non-business revenue
   Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits,
   and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

      o None.
                                                                                               Description of sources of revenue       Gross revenue from
                                                                                                                                       each source
                                                                                                                                       (before deductions and
                                                                                                                                       exclusions)

       From the beginning of the fiscal year to filing date:
       From 1/01/2019 to Filing Date                                                           Rental income                                      $206,700.17


       For prior year:
       From 1/01/2018 to 12/31/2018                                                            Rental income                                      $106,968.65


 Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
   List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days before
   filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825. (This amount may be adjusted on 4/01/22
   and every 3 years after that with respect to cases filed on or after the date of adjustment.)

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                 page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
              19-13106-jlg              Doc 3          Filed 09/27/19             Entered 09/27/19 18:11:00                       Main Document
                                                                                 Pg 2 of 34
 Debtor       Starworks, LLC                                                                            Case number (if known)




      o None.
       Creditor's Name and Address                                         Dates                 Total amount of value           Reasons for payment or transfer
                                                                                                                                 Check all that apply
       3.1.
               See attached schedule                                                                               $0.00         o Secured debt
                                                                                                                                 o Unsecured loan repayments
                                                                                                                                 o Suppliers or vendors
                                                                                                                                 o Services
                                                                                                                                 o Other


4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
   List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed
   or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,825. (This amount
   may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments
   listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives; general partners of a partnership
   debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).

      o None.
       Insider's name and address                                          Dates                 Total amount of value           Reasons for payment or transfer
       Relationship to debtor
       4.1.    See attached schedule                                                                               $0.00


5. Repossessions, foreclosures, and returns
   List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at
   a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.

      n None
       Creditor's name and address                              Describe of the Property                                       Date                   Value of property


6. Setoffs
   List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account
   of the debtor without permission or refused to make a payment at the debtor’s direction from an account of the debtor because the debtor owed a
   debt.

      n None
       Creditor's name and address                              Description of the action creditor took                        Date action was                  Amount
                                                                                                                               taken

 Part 3:      Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
   List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved
   in any capacity—within 1 year before filing this case.

      o None.
               Case title                                       Nature of case             Court or agency's name and                 Status of case
               Case number                                                                 address
       7.1.    1 Model Management, LLC v.                       Commercial                 NY State Supreme Court                     n   Pending
               Starworks, LLC                                                              (NY County)                                o   On appeal
               650801/2019                                                                 60 Centre Street, Room 161
                                                                                                                                      o   Concluded
                                                                                           New York, NY 10007

       7.2.    Beth Melsky Satellite Casting,                   Commercial                 NY Civil Court (NY County)                 o   Pending
               LLC v. Starworks, LLC                                                       111 Centre Street                          o   On appeal
               02641/2019                                                                  New York, NY 10013                         n   Concluded


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                        page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
              19-13106-jlg              Doc 3          Filed 09/27/19             Entered 09/27/19 18:11:00                      Main Document
                                                                                 Pg 3 of 34
 Debtor       Starworks, LLC                                                                            Case number (if known)



               Case title                                       Nature of case             Court or agency's name and             Status of case
               Case number                                                                 address
       7.3.    Bond Creative Search, Inc. v.                    Commercial                 NY Civil Court (NY County)             n   Pending
               Starworks, LLC                                                              111 Centre Street                      o   On appeal
               27490/2018                                                                  New York, NY 10013                     o   Concluded

       7.4.    Cingari v. Starworks, LLC                        Commercial                 NY State Supreme Court                 o   Pending
               652729/2018                                                                 (NY County)                            o   On appeal
                                                                                           60 Centre Street, Rm 161               n   Concluded
                                                                                           New York, NY 10007

       7.5.    Code Gray LLC v. Starworks,                      Commercial                 NY State Supreme Court                 n   Pending
               LLC                                                                         (NY County)                            o   On appeal
               650355/2019                                                                 60 Centre Street, Rm 161               o   Concluded
                                                                                           New York, NY 10007

       7.6.    DG Premium Brands, LLC v.                        Commercial                  NY State Sumpreme Court               n   Pending
               Starworks, LLC                                                              (NY County)                            o   On appeal
               654282/2019                                                                 60 Centre St, Rm 161
                                                                                                                                  o   Concluded
                                                                                           New York, NY 10007

       7.7.    Frost v. Starworks, LLC                          Employment/Clas            CA Superior Court                      n   Pending
               BC682547                                         s Action                   Los Angeles County -                   o   On appeal
                                                                                           Central District
                                                                                                                                  o   Concluded
                                                                                           Stanley Mosk Courthouse,
                                                                                           111 N Hill St.
                                                                                           Los Angeles, CA 90012

       7.8.    Grit New York LLC v.                             Commercial                 NY State Supreme Court                 o   Pending
               Starworks, LLC                                                              (NY County)                            o   On appeal
               655397/18                                                                   60 Centre Street, Rm 161               n   Concluded
                                                                                           New York, NY 10007

       7.9.    Inthesomeday LLC v.                              Commercial                 NY State Supreme Court                 n   Pending
               Starworks, LLC                                                              (NY County)                            o   On appeal
               651009/2019                                                                 60 Centre Street, Rm 161               o   Concluded
                                                                                           New York, NY 10017

       7.10 Losani v. SWG/Starworks                             Commercial                 NYC Department of                      o   Pending
       .    Group                                                                          Consumer Affairs                       o   On appeal
               2019-00202-ENF                                                              42 Broadway, 9th Floor                 n   Concluded
                                                                                           New York, NY 10004

       7.11 Man Repeller, LLC v.                                Commercial                 NY State Supreme Court                 n   Pending
       .    Starworks, LLX                                                                 (NY County)                            o   On appeal
               654355/2018                                                                 60 Centre Street, Rm 161
                                                                                                                                  o   Concluded
                                                                                           New York, NY 10007

       7.12 U.S. Telepacific Corp v.                            Commercial                 NY Civil Court (NY County)             o   Pending
       .    Starworks LLC                                                                  111 Centre Street                      o   On appeal
               CV-017205                                                                   New York, NY 10004                     n   Concluded


       7.13 INCA International                                  Commercial                 NY State Supreme Court                 n   Pending
       .    Productions, Inc. v.                                                           (NY County)                            o   On appeal
               Starworks, LLC                                                              60 Centre Street, Rm 161
                                                                                                                                  o   Concluded
               654410/2019                                                                 New York, NY 10007




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
              19-13106-jlg              Doc 3          Filed 09/27/19              Entered 09/27/19 18:11:00                        Main Document
                                                                                  Pg 4 of 34
 Debtor       Starworks, LLC                                                                               Case number (if known)



               Case title                                       Nature of case               Court or agency's name and              Status of case
               Case number                                                                   address
       7.14 Commissioners of ther State                         Commercial                   NY State Supreme Court                  n   Pending
       .    Insurance Fund v. Starworks,                                                     (Westchester Coun                       o   On appeal
               LLC                                                                           111 Dr.Martin Luther King               o   Concluded
               61101/2019                                                                    Jr Blvd
                                                                                             White Plains, NY 10601


8. Assignments and receivership
   List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a
   receiver, custodian, or other court-appointed officer within 1 year before filing this case.

      n None

 Part 4:      Certain Gifts and Charitable Contributions

9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of
   the gifts to that recipient is less than $1,000

      o None
               Recipient's name and address                     Description of the gifts or contributions                  Dates given                            Value

       9.1.    Goodwill                                         Clothing leftover from Starworks
                                                                showroom                                                   5/31/2018                        $5,000.00

               Recipients relationship to debtor




 Part 5:      Certain Losses

10. All losses from fire, theft, or other casualty within 1 year before filing this case.

      n None
       Description of the property lost and                     Amount of payments received for the loss                   Dates of loss             Value of property
       how the loss occurred                                                                                                                                      lost
                                                                If you have received payments to cover the loss, for
                                                                example, from insurance, government compensation, or
                                                                tort liability, list the total received.

                                                                List unpaid claims on Official Form 106A/B (Schedule
                                                                A/B: Assets – Real and Personal Property).

 Part 6:      Certain Payments or Transfers

11. Payments related to bankruptcy
    List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing
    of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy
    relief, or filing a bankruptcy case.

      o None.




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                       page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
            19-13106-jlg                Doc 3          Filed 09/27/19             Entered 09/27/19 18:11:00                       Main Document
                                                                                 Pg 5 of 34
 Debtor        Starworks, LLC                                                                            Case number (if known)



                Who was paid or who received                         If not money, describe any property transferred           Dates             Total amount or
                the transfer?                                                                                                                             value
                Address
       11.1.    Halperin Battaglia Benzija,
                LLP
                40 Wall Stret, 37th Fl.
                New York, NY 10005                                                                                             8/12/2019             $17,500.00

                Email or website address


                Who made the payment, if not debtor?
                Vice Holding Inc.


       11.2.    Halperin Battaglia Benzija,
                LLP
                40 Wall Stret, 37th Fl.
                New York, NY 10005                                                                                             9/27/2019               $7,500.00

                Email or website address


                Who made the payment, if not debtor?
                Vice Holding Inc.



12. Self-settled trusts of which the debtor is a beneficiary
    List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case
    to a self-settled trust or similar device.
    Do not include transfers already listed on this statement.

      n None.
       Name of trust or device                                       Describe any property transferred                Dates transfers            Total amount or
                                                                                                                      were made                           value

13. Transfers not already listed on this statement
    List any transfers of money or other property by sale, trade, or any other means made by the debtor or a person acting on behalf of the debtor within
    2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include
    both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.

      n None.
               Who received transfer?                           Description of property transferred or                   Date transfer           Total amount or
               Address                                          payments received or debts paid in exchange              was made                         value

 Part 7:       Previous Locations

14. Previous addresses
    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.


      o Does not apply
                Address                                                                                                    Dates of occupancy
                                                                                                                           From-To
       14.1.    4525 Wilshire Blvd., Suite 150                                                                             9/1/2018 to present
                Los Angeles, CA 90010

       14.2.    1601 Vine Street., 6th Floor                                                                               11/1/2017-12/1/2018
                Los Angeles, CA 90028

 Part 8:       Health Care Bankruptcies

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
            19-13106-jlg                Doc 3          Filed 09/27/19            Entered 09/27/19 18:11:00                       Main Document
                                                                                Pg 6 of 34
 Debtor        Starworks, LLC                                                                           Case number (if known)




15. Health Care bankruptcies
    Is the debtor primarily engaged in offering services and facilities for:
    - diagnosing or treating injury, deformity, or disease, or
    - providing any surgical, psychiatric, drug treatment, or obstetric care?

      n     No. Go to Part 9.
      o     Yes. Fill in the information below.


                Facility name and address                       Nature of the business operation, including type of services          If debtor provides meals
                                                                the debtor provides                                                   and housing, number of
                                                                                                                                      patients in debtor’s care

 Part 9:       Personally Identifiable Information

16. Does the debtor collect and retain personally identifiable information of customers?

      n     No.
      o     Yes. State the nature of the information collected and retained.

17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other pension or
    profit-sharing plan made available by the debtor as an employee benefit?

      o     No. Go to Part 10.
      n     Yes. Does the debtor serve as plan administrator?

                    o No Go to Part 10.
                    n Yes. Fill in below:
                    Name of plan                                                                               Employer identification number of the plan
                    Starworks 401(k) Plan (2 Plans: ADP Plan + Ubiquity Retire &                               EIN: XX-XXXXXXX
                    Savings)

                    Has the plan been terminated?
                    n No
                    o Yes

 Part 10:      Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts
    Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit, closed, sold,
    moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses,
    cooperatives, associations, and other financial institutions.

      o None
                Financial Institution name and                  Last 4 digits of          Type of account or          Date account was            Last balance
                Address                                         account number            instrument                  closed, sold,           before closing or
                                                                                                                      moved, or                        transfer
                                                                                                                      transferred
       18.1.    JPMorgan Chase N.A.                             XXXX-5848                 n Checking                  August 2018                           $0.00
                PO Box 659754                                                             o Savings
                San Antonio, TX 78265-9754
                                                                                          o Money Market
                                                                                          o Brokerage
                                                                                          o Other

       18.2.    Wells Fargo Bank N.A.                           XXXX-4712                 n Checking                  September 2018                        $0.00
                433 North Camden Drive.,                                                  o Savings
                Suite 505                                                                 o Money Market
                Beverly Hills, CA 90210
                                                                                          o Brokerage
                                                                                          o Other

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                 page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
            19-13106-jlg                Doc 3          Filed 09/27/19            Entered 09/27/19 18:11:00                       Main Document
                                                                                Pg 7 of 34
 Debtor      Starworks, LLC                                                                             Case number (if known)




19. Safe deposit boxes
    List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this
    case.


      n None
       Depository institution name and address                       Names of anyone with                 Description of the contents          Do you still
                                                                     access to it                                                              have it?
                                                                     Address

20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in
    which the debtor does business.


      o None
       Facility name and address                                     Names of anyone with                 Description of the contents          Do you still
                                                                     access to it                                                              have it?
       David Wang                                                    David Wang                           Computers, laptop, standing          o No
       59-73 59th Place                                                                                   desk, legal and personal files.      n Yes
       Maspeth, NY 11378

       Grant/Vareljan Home                                           James Grant                          Office furniture, flat-screen        o No
       463 Greenwich Street #1                                       Svetlvana Vareljan                   TVs, and computer                    n Yes
       New York, NY 10013



 Part 11:     Property the Debtor Holds or Controls That the Debtor Does Not Own

21. Property held for another
    List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do
    not list leased or rented property.

    n None

 Part 12:     Details About Environment Information

For the purpose of Part 12, the following definitions apply:
     Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the
     medium affected (air, land, water, or any other medium).

      Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly
      owned, operated, or utilized.

      Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a
      similarly harmful substance.

Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

      n     No.
      o     Yes. Provide details below.

       Case title                                                    Court or agency name and             Nature of the case                   Status of case
       Case number                                                   address

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
    environmental law?

      n     No.
      o     Yes. Provide details below.
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                page 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
            19-13106-jlg                Doc 3          Filed 09/27/19            Entered 09/27/19 18:11:00                        Main Document
                                                                                Pg 8 of 34
 Debtor      Starworks, LLC                                                                             Case number (if known)




       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address

24. Has the debtor notified any governmental unit of any release of hazardous material?

      n     No.
      o     Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address

 Part 13:     Details About the Debtor's Business or Connections to Any Business

25. Other businesses in which the debtor has or has had an interest
    List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
    Include this information even if already listed in the Schedules.

      o None
    Business name address                                     Describe the nature of the business              Employer Identification number
                                                                                                               Do not include Social Security number or ITIN.

                                                                                                               Dates business existed
    25.1.
             Starworks Artists, LLC                           Represent hair, makeup, and                      EIN:         XX-XXXXXXX
             4525 Wilshire Blvd, Suite 150                    stylist artists.
             Los Angeles, CA 90010                                                                             From-To      5/18/2010 -present

    25.2.
             Starworks London Ltd.                            Public relations and                             EIN:         Companies House: 05538168
             C/o Alexander Lawson                             communications
             Jacobs                                                                                            From-To      8/16/2005 - present
             1 Kings Avenue
             London N21 3NA


26. Books, records, and financial statements
    26a. List all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.
         o None
       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To
       26a.1.       Alison Savary                                                                                                              Client Finance
                    374 South 5th St. Apt. 15                                                                                                  Manager;
                    Brooklyn, NY 11211                                                                                                         1/8/18-6/29/18
       26a.2.       Greg Dell                                                                                                                  Controller;
                    183-11 Hillside Ave                                                                                                        6/4/18-8/31/18
                    Jamaica, NY 11432
       26a.3.       Patrick Martinelli                                                                                                         Finance Manager;
                    77 Cambridge Avenue                                                                                                        11/17/14 - 4/13/18
                    Garden City, NY 11530
       26a.4.       Anthony Cullen                                                                                                             Finance and
                    63 Wall Street, Apt. 1211                                                                                                  Operations
                    New York, NY 10005                                                                                                         Manager; 6/1/17-
                                                                                                                                               7/16/18
       26a.5.       Dahlia Nussbaum                                                                                                            Corporate Financial
                    355 East 72nd St., Apt 10J                                                                                                 Controller; 2/25/19 -
                    New York, NY 10021                                                                                                         present




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                          page 8
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
            19-13106-jlg                Doc 3          Filed 09/27/19            Entered 09/27/19 18:11:00                       Main Document
                                                                                Pg 9 of 34
 Debtor      Starworks, LLC                                                                             Case number (if known)



       Name and address                                                                                                                 Date of service
                                                                                                                                        From-To
       26a.6.       Stephanie Choudri                                                                                                   Interim Chief
                    C/o CFGI                                                                                                            Financial Officer
                    340 Madison Avenue                                                                                                  (Consultant);
                    New York, NY 10173                                                                                                  6/18/18 - 7/24/19
       26a.7.       Charlie Gillem
                    c/o CFGI
                    340 Madison Ave.
                    New York, NY 10173

    26b. List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a financial statement
         within 2 years before filing this case.

          o None
       Name and address                                                                                                                 Date of service
                                                                                                                                        From-To
       26b.1.       See above response to No. 26(a)


       Name and address                                                                                                                 Date of service
                                                                                                                                        From-To
       26b.2.       Presti & Naegele
                    225 West 35th Street, 5th Floor
                    New York, NY 10001

    26c. List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.

          o None
       Name and address                                                                                      If any books of account and records are
                                                                                                             unavailable, explain why
       26c.1.       Presti & Naegle
                    225 West 35th St, 5th Floor
                    New York, NY 10001
       26c.2.       CFGI
                    340 Madison Avenue
                    New York, NY 10173
       26c.3.       G-Suite                                                                                  [Account is current until 8/31/19]
                    C/o Point Consultants
                    368 Broadway, Suite 303
                    New York, NY 10013
       26c.4.       Xero Inc.                                                                                [Account is current until 9/15/19]
                    Level 5, 101 Green Street
                    San Francisco, CA 94111
       26c.5.       Dahlia Nussbaum
                    355 East 72nd St. Apt. 10J
                    New York, NY 10021
       26c.6.       David Wang
                    59-73 59th Place
                    Maspeth, NY 11378

    26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial
         statement within 2 years before filing this case.

          o None

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 9
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
            19-13106-jlg                Doc 3          Filed 09/27/19           Entered 09/27/19 18:11:00                        Main Document
                                                                               Pg 10 of 34
 Debtor      Starworks, LLC                                                                             Case number (if known)



       Name and address
       26d.1.       Advance American Funding
                    27333 Meadowbrook Rd, Suite 240
                    Novi, MI 48377
       26d.2.       Advanced Energy Capital
                    One MetroTech Center - North
                    Brooklyn, NY 11201
       26d.3.       Astrina, Inc.
                    55 Union Place, Suite 200
                    Summit, NJ 07901
       26d.4.       Bluevine Capital
                    401 Warren St #300
                    Redwood City, CA 94063
       26d.5.       Business Capital LLC
                    1920 East Hallandale Beach BLVD
                    Suite 505
                    Hallandale, FL 33009
       26d.6.       CFGI
                    340 Madison Ave
                    New York, NY 10173
       26d.7.       Change Group Americas
                    111 John St, 19th Fl
                    New York, NY 10038
       26d.8.       Chrome Capital Funding
                    720 Goodlette-Frank Road, #400
                    Naples, FL 34102
       26d.9.       Crown Funding Source
                    240 Rockaway Avenue, Suite A
                    Valley Stream, NY 11580
       26d.10.      Ed Painter
                    c/o A2A Pharmaceuticals
                    JLABS @ NYC, 101 6th Ave
                    New York, NY 10013
       26d.11.      Entrepreneurial Growth Capital
                    505 Park Ave., #603
                    New York, NY 10022
       26d.12.      Fox Capital Group, Inc.
                    1125 N Fairfax Ave, #46309
                    Los Angeles, CA 90046
       26d.13.      Knight Capital Funding
                    9 E. Loockerman Street, Suite 202-543
                    Dover, DE 19901
       26d.14.      Mill Wood Finance Ltd.
                    Maria House, 35 Millers Road
                    Brighton, BN1 5NP
       26d.15.      Miroma Ventures
                    1 Cavendish Place
                    London W1G 0QF
       26d.16.      Next Wave Enterprises
                    5757 Blue Lagoon Drive, Suite 170
                    Miami, FL 33126
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                            page 10
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
            19-13106-jlg                Doc 3          Filed 09/27/19           Entered 09/27/19 18:11:00                        Main Document
                                                                               Pg 11 of 34
 Debtor      Starworks, LLC                                                                             Case number (if known)



       Name and address
       26d.17.      Nicholas Voyer, CPA auditeur, CA | Assoc
                    Ernst & Young s.r.l./S.E.N.C.R.L
                    800 Boul. René-Lévesque Ouest
                    Montréal, Québec H3B 1X9, Canada
       26d.18.      Ocean West Capital Partners, LLC
                    2101 Rosecrans Avenue, Suite 3270
                    El Segundo, CA 90245
       26d.19.      Outten & Golden LLP
                    One California Street, 12th Floor
                    San Francisco, CA 94111
       26d.20.      Presti & Naegele
                    225 West 35th Street, 5th Floor
                    New York, NY 10001
       26d.21.      Super G Capital
                    1541 Ocean Ave., #200
                    Santa Monica, CA 90401
       26d.22.      Tainos Financial Consulting, LLC
                    134 Ludlow Place
                    Westfield, NJ 07090
       26d.23.      Union Funding Source, Inc.
                    780 Long Beach Blvd
                    Long Beach, NY 11561
       26d.24.      Vice Holding Inc.
                    99 North 10th Street
                    Brooklyn, NY 11211
       26d.25.      Vice Media LLC
                    55 Washington Street
                    Brooklyn, NY 11201
       26d.26.      Wells Fargo Home Mortgage
                    150 East 42nd Street, 31st Floor
                    New York, NY 10017
       26d.27.      West Coast Business Capital LLC
                    116 Nassau Street, Suite 804
                    New York, NY 10038

27. Inventories
    Have any inventories of the debtor’s property been taken within 2 years before filing this case?

      n     No
      o     Yes. Give the details about the two most recent inventories.

               Name of the person who supervised the taking of the                           Date of inventory       The dollar amount and basis (cost, market,
               inventory                                                                                             or other basis) of each inventory

28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other people
    in control of the debtor at the time of the filing of this case.

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Vice Holding Inc.                              99 North 10th Street                                Controlling Member                    51%
                                                      Brooklyn, NY 11211




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 11
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
            19-13106-jlg                Doc 3          Filed 09/27/19           Entered 09/27/19 18:11:00                        Main Document
                                                                               Pg 12 of 34
 Debtor      Starworks, LLC                                                                             Case number (if known)



       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       James Grant                                    463 Greenwich Street #1                             Manager & Board Member,               18.38%
                                                      New York, NY 10013-1764                             Chief Executive Officer, Class
                                                                                                          A Unit holder Representative
       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Svetlana Vareljan                              463 Greenwich Street #1                             Manager & Board Member,               18.38%
                                                                                                          Chief Talent Officer



29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in
    control of the debtor, or shareholders in control of the debtor who no longer hold these positions?


      n     No
      o     Yes. Identify below.


30. Payments, distributions, or withdrawals credited or given to insiders
    Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses,
    loans, credits on loans, stock redemptions, and options exercised?

      o     No
      n     Yes. Identify below.

               Name and address of recipient                    Amount of money or description and value of              Dates             Reason for
                                                                property                                                                   providing the value
       30.1 See attached schedule
       .

               Relationship to debtor




31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

      o     No
      n     Yes. Identify below.

    Name of the parent corporation                                                                             Employer Identification number of the parent
                                                                                                               corporation
    Vice Holding Inc.                                                                                          EIN:        XX-XXXXXXX

32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

      n     No
      o     Yes. Identify below.

    Name of the pension fund                                                                                   Employer Identification number of the parent
                                                                                                               corporation




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 12
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
            19-13106-jlg                Doc 3          Filed 09/27/19           Entered 09/27/19 18:11:00                        Main Document
                                                                               Pg 13 of 34
 Debtor      Starworks, LLC                                                                             Case number (if known)



 Part 14:     Signature and Declaration

      WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
      connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
      18 U.S.C. §§ 152, 1341, 1519, and 3571.

      I have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information is true
      and correct.

      I declare under penalty of perjury that the foregoing is true and correct.

 Executed on           9/27/2019
 /s/ James Grant                                                        James Grant
 Signature of individual signing on behalf of the debtor                Printed name

 Position or relationship to debtor         Chief Executive Officer

Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?
n No
o Yes




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                            page 13
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
                       19-13106-jlg            Doc 3       Filed 09/27/19        Entered 09/27/19 18:11:00    Main Document
                                                                                Pg 14 of 34

Statement of Financial Affairs - Question No. 3
Date         Creditor Name                     Creditor's Address                     Reference              Total Amount      Reason for Payment or
07/3/2019    5 Crosby Street                   5 Crosby Street, New York, NY 10013    43024                       $15,000.00   rent payment NY office
07/9/2019    5 Crosby Street                                                          17-Jan                         $648.46   rent payment NY office
07/9/2019    5 Crosby Street                                                          43024                        $1,308.95   rent payment NY office
07/9/2019    5 Crosby Street                                                          17-Feb                         $714.60   rent payment NY office
07/9/2019    5 Crosby Street                                                          17-Mar                      $12,327.99   rent payment NY office
                                                                                                                  $30,000.00



                                                                                                                             forensic accountant- Anthony Cullen
                                               1050 Crown Pointe Parkway, Suite 1650
07/9/2019    Baker Tilly Virchow Krause, LLP                                         BT1378140                    $28,745.00 case
                                               Atlanta, GA 30338
                                                                                                                             forensic accountant- Anthony Cullen
07/9/2019    Baker Tilly Virchow Krause, LLP                                          BT1423908                    $5,470.00
                                                                                                                             case
07/11/2019   Baker Tilly Virchow Krause, LLP                                          BT1396466                    $6,777.50 forensic accountant- Anthony Cullen
                                                                                                                  $40,992.50

06/27/2019   Bridge Funding Capital (Chrome 2)                                                                     $1,606.07   loan repayment
06/28/2019   Bridge Funding Capital (Chrome 2)                                                                     $1,606.07   loan repayment
07/1/2019    Bridge Funding Capital (Chrome 2)                                                                     $1,606.07   loan repayment
07/2/2019    Bridge Funding Capital (Chrome 2)                                                                     $1,606.07   loan repayment
07/3/2019    Bridge Funding Capital (Chrome 2)                                                                     $1,606.07   loan repayment
07/5/2019    Bridge Funding Capital (Chrome 2)                                                                     $1,606.07   loan repayment
07/8/2019    Bridge Funding Capital (Chrome 2)                                                                     $1,606.07   loan repayment
07/9/2019    Bridge Funding Capital (Chrome 2)                                                                     $1,606.07   loan repayment
07/10/2019   Bridge Funding Capital (Chrome 2)                                                                     $1,606.07   loan repayment
07/11/2019   Bridge Funding Capital (Chrome 2)                                                                     $1,606.07   loan repayment
07/12/2019   Bridge Funding Capital (Chrome 2)                                                                     $1,606.07   loan repayment
07/15/2019   Bridge Funding Capital (Chrome 2)                                                                     $1,606.07   loan repayment
07/16/2019   Bridge Funding Capital (Chrome 2)                                                                     $1,606.07   loan repayment
07/17/2019   Bridge Funding Capital (Chrome 2)                                                                     $1,606.07   loan repayment
07/18/2019   Bridge Funding Capital (Chrome 2)                                                                     $1,606.07   loan repayment
07/19/2019   Bridge Funding Capital (Chrome 2)                                                                     $1,606.07   loan repayment
07/23/2019   Bridge Funding Capital (Chrome 2)                                                                     $1,606.07   loan repayment
07/31/2019   Payment: Bridge Funding Capital (Chrome 2)                                                            $1,606.07   loan repayment
08/8/2019    Payment: Bridge Funding Capital (Chrome 2)                                                            $1,606.07   loan repayment
08/9/2019    Payment: Bridge Funding Capital (Chrome 2)                                                            $1,606.07   loan repayment
                                                                                                                  $32,121.40

06/27/2019   Chrome Capital                                                                                        $1,699.00   loan repayment
06/28/2019   Chrome Capital                                                                                        $1,699.00   loan repayment
07/1/2019    Chrome Capital                                                                                        $1,699.00   loan repayment
07/2/2019    Chrome Capital                                                                                        $1,699.00   loan repayment
                       19-13106-jlg   Doc 3      Filed 09/27/19      Entered 09/27/19 18:11:00   Main Document
                                                                    Pg 15 of 34

07/3/2019    Chrome Capital                                                                          $1,699.00   loan repayment
07/5/2019    Chrome Capital                                                                          $1,699.00   loan repayment
07/5/2019    Chrome Capital                                                                          $1,699.00   loan repayment
07/8/2019    Chrome Capital                                                                          $1,699.00   loan repayment
07/9/2019    Chrome Capital                                                                          $1,699.00   loan repayment
07/10/2019   Chrome Capital                                                                          $1,699.00   loan repayment
07/11/2019   Chrome Capital                                                                          $1,699.00   loan repayment
07/12/2019   Chrome Capital                                                                          $1,699.00   loan repayment
07/15/2019   Chrome Capital                                                                          $1,699.00   loan repayment
07/16/2019   Chrome Capital                                                                          $1,699.00   loan repayment
07/17/2019   Chrome Capital                                                                          $1,699.00   loan repayment
07/18/2019   Chrome Capital                                                                          $1,699.00   loan repayment
07/19/2019   Chrome Capital                                                                          $1,699.00   loan repayment
07/23/2019   Chrome Capital                                                                          $1,699.00   loan repayment
                                                                                                    $30,582.00



06/27/2019   Fox Capital Group        1125 N Fairfax Ave, #46309, West Hollywood, CA 90046           $2,190.00   loan repayment
06/28/2019   Fox Capital Group                                                                       $2,190.00   loan repayment
07/1/2019    Fox Capital Group                                                                       $2,190.00   loan repayment
07/2/2019    Fox Capital Group                                                                       $2,190.00   loan repayment
07/3/2019    Fox Capital Group                                                                       $2,190.00   loan repayment
07/5/2019    Fox Capital Group                                                                       $2,190.00   loan repayment
07/8/2019    Fox Capital Group                                                                       $2,190.00   loan repayment
07/8/2019    Fox Capital Group                                                                       $2,190.00   loan repayment
07/9/2019    Fox Capital Group                                                                       $2,190.00   loan repayment
07/10/2019   Fox Capital Group                                                                       $2,190.00   loan repayment
07/11/2019   Fox Capital Group                                                                       $2,190.00   loan repayment
07/12/2019   Fox Capital Group                                                                       $2,190.00   loan repayment
07/15/2019   Fox Capital Group                                                                       $2,190.00   loan repayment
07/16/2019   Fox Capital Group                                                                       $2,190.00   loan repayment
07/17/2019   Fox Capital Group                                                                       $2,190.00   loan repayment
07/18/2019   Fox Capital Group                                                                       $2,190.00   loan repayment
07/23/2019   Fox Capital Group                                                                       $2,190.00   loan repayment
08/8/2019    Fox Capital Group                                                                       $2,190.00   loan repayment
08/9/2019    Fox Capital Group                                                                       $2,190.00   loan repayment
                                                                                                    $41,610.00



06/27/2019   Knight Capital Funding   9 E. Loockerman Street, Suite 202-543, Dover, DE 19901          $965.91    loan repayment
06/28/2019   Knight Capital Funding                                                                   $965.91    loan repayment
07/1/2019    Knight Capital Funding                                                                   $965.91    loan repayment
07/2/2019    Knight Capital Funding                                                                   $965.91    loan repayment
07/3/2019    Knight Capital Funding                                                                   $965.91    loan repayment
07/5/2019    Knight Capital Funding                                                                   $965.91    loan repayment
07/8/2019    Knight Capital Funding                                                                   $965.91    loan repayment
                       19-13106-jlg   Doc 3      Filed 09/27/19       Entered 09/27/19 18:11:00   Main Document
                                                                     Pg 16 of 34

07/9/2019    Knight Capital Funding                                                                    $965.91    loan repayment
07/10/2019   Knight Capital Funding                                                                    $965.91    loan repayment
07/11/2019   Knight Capital Funding                                                                    $965.91    loan repayment
07/12/2019   Knight Capital Funding                                                                    $965.91    loan repayment
07/15/2019   Knight Capital Funding                                                                    $965.91    loan repayment
07/16/2019   Knight Capital Funding                                                                    $965.91    loan repayment
07/17/2019   Knight Capital Funding                                                                    $965.91    loan repayment
07/18/2019   Knight Capital Funding                                                                    $965.91    loan repayment
07/19/2019   Knight Capital Funding                                                                    $965.91    loan repayment
                                                                                                     $15,454.56




06/28/2019   Next Wave Funding        5757 Blue Lagoon Drive, Suite 170, Miami, FL 33126              $6,845.24 loan repayment
07/8/2019    Next Wave Funding                                                                        $6,845.24 loan repayment
07/12/2019   Next Wave Funding                                                                        $6,845.24 loan repayment
                                                                                                     $20,535.72




07/2/2019    Point Consultants        368 Broadway, Suite 303, New York, NY 8054                          $8.98   Microsoft Office
07/2/2019    Point Consultants                                                   8055                     $8.98   Microsoft Office
07/5/2019    Point Consultants                                                   8070                 $4,089.35   G-suite
07/15/2019   Point Consultants                                                   7794                 $3,700.00   IT Services
                                                                                                      $7,807.31



07/9/2019    The Wall Group LA, LLC   38 W 21st St, Fl 11, New York, NY          9963388             $30,471.23 stylist services for the Laundress
                                                                                                     $30,471.23

07/10/2019   Union Funding Source     780 Long Beach Blvd Long Beach, NY 11561                           $35.00   loan repayment
06/27/2019   Union Funding Source                                                                     $2,456.25   loan repayment
07/1/2019    Union Funding Source                                                                     $2,456.25   loan repayment
07/2/2019    Union Funding Source                                                                     $2,456.25   loan repayment
07/3/2019    Union Funding Source                                                                     $2,456.25   loan repayment
07/8/2019    Union Funding Source                                                                     $2,456.25   loan repayment
07/9/2019    Union Funding Source                                                                     $2,456.25   loan repayment
07/10/2019   Union Funding Source                                                                     $2,456.25   loan repayment
07/11/2019   Union Funding Source                                                                     $2,456.25   loan repayment
07/12/2019   Union Funding Source                                                                     $2,456.25   loan repayment
07/15/2019   Union Funding Source                                                                     $2,456.25   loan repayment
07/16/2019   Union Funding Source                                                                     $2,456.25   loan repayment
07/17/2019   Union Funding Source                                                                     $2,456.25   loan repayment
                                                                                                     $29,510.00
                       19-13106-jlg        Doc 3       Filed 09/27/19        Entered 09/27/19 18:11:00   Main Document
                                                                            Pg 17 of 34

06/27/2019   West Coast Business Capital   116 Nassau Street, Suite 804, New York, NY 10038                  $2,936.00   loan repayment
06/28/2019   West Coast Business Capital                                                                     $2,936.00   loan repayment
07/1/2019    West Coast Business Capital                                                                     $2,936.00   loan repayment
07/2/2019    West Coast Business Capital                                                                     $2,936.00   loan repayment
07/3/2019    West Coast Business Capital                                                                     $2,936.00   loan repayment
07/5/2019    West Coast Business Capital                                                                     $2,936.00   loan repayment
07/8/2019    West Coast Business Capital                                                                     $2,936.00   loan repayment
07/9/2019    West Coast Business Capital                                                                     $2,936.00   loan repayment
07/10/2019   West Coast Business Capital                                                                     $2,936.00   loan repayment
07/11/2019   West Coast Business Capital                                                                     $2,936.00   loan repayment
07/12/2019   West Coast Business Capital                                                                     $2,936.00   loan repayment
07/15/2019   West Coast Business Capital                                                                     $2,936.00   loan repayment
07/16/2019   West Coast Business Capital                                                                     $2,936.00   loan repayment
07/17/2019   West Coast Business Capital                                                                     $2,936.00   loan repayment
08/9/2019    West Coast Business Capital                                                                     $2,936.00   loan repayment
                                                                                                            $44,040.00




06/27/2019   Trinet                                                                                         $75,536.11 employee payroll
07/3/2019    Trinet                        One Park Place Suite 600 Dublin, CA 94568                          $525.93 employee payroll
                                                                                                            $76,062.04



             American Express                                                                                          american express settlement
07/9/2019                                                                                                   $10,837.03 payment
             C/o Zwicker & Associates PC
                                                                                                            $10,837.03
                                   19-13106-jlg           Doc 3    Filed 09/27/19        Entered 09/27/19 18:11:00              Main Document
                                                                                        Pg 18 of 34

Statement of Financial Affairs Schedule for Questions No. 4 and 30

Insider (for the benefit   Vendor/Payment Made To              Relationship to Debtor            Dates     Total Amount of Value             Reason for Payment or Transfer
of)
James Grant                AMEX (*1003)                        Officer                        09/30/2018                $1,314.64 Repayment/draw down on an Outstanding Note Balance
                                                                                                                                  and payment of business expenses provided for in Grant's
                                                                                                                                  Amended and Restated Employment Agreement

James Grant                AMEX (*4001)                        Officer                        09/30/2018                  $830.72 Repayment/draw down on an Outstanding Note Balance
                                                                                                                                  and payment of business expenses provided for in Grant's
                                                                                                                                  Amended and Restated Employment Agreement

James Grant                Capital One                         Officer                        09/30/2018                $4,177.80 Repayment/draw down on an Outstanding Note Balance
                                                                                                                                  and payment of business expenses provided for in Grant's
                                                                                                                                  Amended and Restated Employment Agreement

James Grant                SoHo House                          Officer                        10/1/2018                   $626.03 Payment of business expenses provided for in Grant's
                                                                                                                                  Amended and Restated Employment Agreement

James Grant                Wells Fargo 6768 - ATM Withdrawal   Officer                        10/1/2018                   $264.44 Repayment/draw down on an Outstanding Note Balance
                                                                                                                                  provided for in Grant's Amended and Restated
                                                                                                                                  Employment Agreement
James Grant                Guaranteed Payment                  Officer                        10/2/2018                $10,416.50 Payment provided for in Grant's Amended and Restated
                                                                                                                                  Employment Agreement
James Grant                Guaranteed Payment                  Officer                        10/2/2018                 $5,000.00 IRS payment for taxes
James Grant                AT&T                                Officer                        10/15/2018                   $97.30 Payment of business expenses provided for in Grant's
                                                                                                                                  Amended and Restated Employment Agreement

James Grant                La Esquina                          Officer                        10/15/2018                  $116.87 Payment of business expenses provided for in Grant's
                                                                                                                                  Amended and Restated Employment Agreement

James Grant                Wells Fargo 6768                    Officer                        10/22/2018                  $103.00 Repayment/draw down on an Outstanding Note Balance
                                                                                                                                  provided for in Grant's Amended and Restated
                                                                                                                                  Employment Agreement
James Grant                Guaranteed Payment                  Officer                        10/22/2018               $10,416.50 Payment provided for in Grant's Amended and Restated
                                                                                                                                  Employment Agreement
James Grant                GOGOAIR.COM                         Officer                        10/23/2018                   $16.00 Payment of business expenses provided for in Grant's
                                                                                                                                  Amended and Restated Employment Agreement

James Grant                Holiday Cars                        Officer                        10/25/2018                 -$474.34 Payment of business expenses provided for in Grant's
                                                                                                                                  Amended and Restated Employment Agreement

James Grant                Wells Fargo 6768                    Officer                        10/25/2018                  $203.00 Repayment/draw down on an Outstanding Note Balance
                                                                                                                                  provided for in Grant's Amended and Restated
                                                                                                                                  Employment Agreement
James Grant                Wells Fargo 6768                    Officer                        10/25/2018                   $60.00 Repayment/draw down on an Outstanding Note Balance
                                                                                                                                  provided for in Grant's Amended and Restated
                                                                                                                                  Employment Agreement
James Grant                Synchrony Bank                      Officer                        10/29/2018                   $90.00 Repayment/draw down on an Outstanding Note Balance
                                                                                                                                  provided for in Grant's Amended and Restated
                                                                                                                                  Employment Agreement
James Grant                Halle Lagatta - Lyft                Officer                        10/30/2018                    $8.00 Repayment/draw down on an Outstanding Note Balance
                                                                                                                                  provided for in Grant's Amended and Restated
                                                                                                                                  Employment Agreement
James Grant                Halle Lagatta - Top Shop            Officer                        10/30/2018                   $12.09 Repayment/draw down on an Outstanding Note Balance
                                                                                                                                  provided for in Grant's Amended and Restated
                                                                                                                                  Employment Agreement
                      19-13106-jlg         Doc 3   Filed 09/27/19    Entered 09/27/19 18:11:00      Main Document
                                                                    Pg 19 of 34

James Grant   AMEX (*1003)                     Officer                    10/31/2018        $8,286.30 Repayment/draw down on an Outstanding Note Balance
                                                                                                      and payment of business expenses provided for in Grant's
                                                                                                      Amended and Restated Employment Agreement

James Grant   AMEX (*4001)                     Officer                    10/31/2018         $171.17 Repayment/draw down on an Outstanding Note Balance
                                                                                                     and payment of business expenses provided for in Grant's
                                                                                                     Amended and Restated Employment Agreement

James Grant   Capital One                      Officer                    10/31/2018         $893.38 Repayment/draw down on an Outstanding Note Balance
                                                                                                     and payment of business expenses provided for in Grant's
                                                                                                     Amended and Restated Employment Agreement

James Grant   Guaranteed Payment               Officer                    11/1/2018        $10,416.50 Payment provided for in Grant's Amended and Restated
                                                                                                      Employment Agreement

James Grant   Grub Hub Juice Press             Officer                    11/7/2018           $56.18 Repayment/draw down on an Outstanding Note Balance
                                                                                                     provided for in Grant's Amended and Restated
                                                                                                     Employment Agreement
James Grant   Discount Cleaning                Officer                    11/13/2018         $162.44 Repayment/draw down on an Outstanding Note Balance
                                                                                                     provided for in Grant's Amended and Restated
                                                                                                     Employment Agreement
James Grant   Pond5                            Officer                    11/13/2018          $98.99 Payment of business expenses provided for in Grant's
                                                                                                     Amended and Restated Employment Agreement

James Grant   Wells Fargo 6768                 Officer                    11/13/2018         $102.49 Repayment/draw down on an Outstanding Note Balance
                                                                                                     provided for in Grant's Amended and Restated
                                                                                                     Employment Agreement
James Grant   AT&T                             Officer                    11/14/2018         $398.69 Payment of business expenses provided for in Grant's
                                                                                                     Amended and Restated Employment Agreement

James Grant   Pond5                            Officer                    11/16/2018           $69.00 Payment of business expenses provided for in Grant's
                                                                                                      Amended and Restated Employment Agreement

James Grant   Venmo                            Officer                    11/16/2018          $116.00 Repayment/draw down on an Outstanding Note Balance
                                                                                                      provided for in Grant's Amended and Restated
                                                                                                      Employment Agreement
James Grant   Wells Fargo 6768                 Officer                    11/16/2018          $102.00 Repayment/draw down on an Outstanding Note Balance
                                                                                                      provided for in Grant's Amended and Restated
                                                                                                      Employment Agreement
James Grant   Aesop Nolita                     Officer                    11/19/2018          $105.61 Repayment/draw down on an Outstanding Note Balance
                                                                                                      provided for in Grant's Amended and Restated
                                                                                                      Employment Agreement
James Grant   Wells Fargo 6768                 Officer                    11/19/2018          $260.15 Repayment/draw down on an Outstanding Note Balance
                                                                                                      provided for in Grant's Amended and Restated
                                                                                                      Employment Agreement
James Grant   Wells Fargo 6768                 Officer                    11/19/2018          $123.99 Repayment/draw down on an Outstanding Note Balance
                                                                                                      provided for in Grant's Amended and Restated
                                                                                                      Employment Agreement
James Grant   Wells Fargo 6768 - ATM Fee       Officer                    11/19/2018            $2.50 Repayment/draw down on an Outstanding Note Balance
                                                                                                      provided for in Grant's Amended and Restated
                                                                                                      Employment Agreement
James Grant   Wells Fargo 6768 - ATM Fee       Officer                    11/19/2018            $5.00 Repayment/draw down on an Outstanding Note Balance
                                                                                                      provided for in Grant's Amended and Restated
                                                                                                      Employment Agreement
James Grant   Capital One                      Officer                    11/23/2018        $4,396.90 Repayment/draw down on an Outstanding Note Balance
                                                                                                      and payment of business expenses provided for in Grant's
                                                                                                      Amended and Restated Employment Agreement

James Grant   Guaranteed Payment               Officer                    11/23/2018       $10,416.50 Payment provided for in Grant's Amended and Restated
                                                                                                      Employment Agreement
                      19-13106-jlg           Doc 3    Filed 09/27/19    Entered 09/27/19 18:11:00      Main Document
                                                                       Pg 20 of 34

James Grant   Wells Fargo 6768 - ATM Fee          Officer                    11/26/2018            $5.00 Repayment/draw down on an Outstanding Note Balance
                                                                                                         provided for in Grant's Amended and Restated
                                                                                                         Employment Agreement
James Grant   Wells Fargo 6768 - ATM Withdrawal   Officer                    11/26/2018          $257.69 Repayment/draw down on an Outstanding Note Balance
                                                                                                         provided for in Grant's Amended and Restated
                                                                                                         Employment Agreement
James Grant   Synchrony Bank                      Officer                    11/27/2018           $90.00 Repayment/draw down on an Outstanding Note Balance
                                                                                                         provided for in Grant's Amended and Restated
                                                                                                         Employment Agreement
James Grant   AMEX (*1003)                        Officer                    11/30/2018        $1,087.48 Repayment/draw down on an Outstanding Note Balance
                                                                                                         and ayment of business expenses provided for in Grant's
                                                                                                         Amended and Restated Employment Agreement

James Grant   AMEX (*4001)                        Officer                    11/30/2018        $3,355.61 Repayment/draw down on an Outstanding Note Balance
                                                                                                         and payment of business expenses provided for in Grant's
                                                                                                         Amended and Restated Employment Agreement

James Grant   Capital One                         Officer                    11/30/2018        $3,068.83 Repayment/draw down on an Outstanding Note Balance
                                                                                                         and ayment of business expenses provided for in Grant's
                                                                                                         Amended and Restated Employment Agreement

James Grant   Samsung                             Officer                    12/7/2018            $78.61 Payment of business expenses provided for in Grant's
                                                                                                         Amended and Restated Employment Agreement

James Grant   Guaranteed Payment                  Officer                    12/12/2018       $10,416.50 Payment provided for in Grant's Amended and Restated
                                                                                                         Employment Agreement
James Grant   Venmo                               Officer                    12/13/2018          $140.00 Repayment/draw down on an Outstanding Note Balance
                                                                                                         provided for in Grant's Amended and Restated
                                                                                                         Employment Agreement
James Grant   AT&T                                Officer                    12/14/2018          $196.45 Payment of business expenses provided for in Grant's
                                                                                                         Amended and Restated Employment Agreement

James Grant   Venmo (Brody Baker)                 Officer                    12/14/2018        $2,750.00 Payment of business expenses provided for in Grant's
                                                                                                         Amended and Restated Employment Agreement

James Grant   Wells Fargo 6768 - ATM Fee          Officer                    12/19/2018            $2.50 Repayment/draw down on an Outstanding Note Balance
                                                                                                         provided for in Grant's Amended and Restated
                                                                                                         Employment Agreement
James Grant   Wells Fargo 6768 - ATM withdrawal   Officer                    12/19/2018          $202.00 Repayment/draw down on an Outstanding Note Balance
                                                                                                         provided for in Grant's Amended and Restated
                                                                                                         Employment Agreement
James Grant   Abebooks.com                        Officer                    12/21/2018           $60.03 Repayment/draw down on an Outstanding Note Balance
                                                                                                         provided for in Grant's Amended and Restated
                                                                                                         Employment Agreement
James Grant   Venmo (Brody Baker)                 Officer                    12/21/2018        $2,750.00 Payment of business expenses provided for in Grant's
                                                                                                         Amended and Restated Employment Agreement

James Grant   Synchrony Bank                      Officer                    12/27/2018           $90.00 Repayment/draw down on an Outstanding Note Balance
                                                                                                         provided for in Grant's Amended and Restated
                                                                                                         Employment Agreement
James Grant   AMEX (*1003)                        Officer                    12/31/2018        $5,039.92 Repayment/draw down on an Outstanding Note Balance
                                                                                                         and ayment of business expenses provided for in Grant's
                                                                                                         Amended and Restated Employment Agreement

James Grant   AMEX (*4001)                        Officer                    12/31/2018           $20.87 Repayment/draw down on an Outstanding Note Balance
                                                                                                         and ayment of business expenses provided for in Grant's
                                                                                                         Amended and Restated Employment Agreement
                       19-13106-jlg   Doc 3   Filed 09/27/19    Entered 09/27/19 18:11:00      Main Document
                                                               Pg 21 of 34

James Grant   Capital One                 Officer                    12/31/2018        $6,173.20 Repayment/draw down on an Outstanding Note Balance
                                                                                                 and payment of business expenses provided for in Grant's
                                                                                                 Amended and Restated Employment Agreement

James Grant   Katona & Mir LLP            Officer                    01/2/2019         $1,340.00 Payment of business expenses provided for in Grant's
                                                                                                 Amended and Restated Employment Agreement

James Grant   Soho House                  Officer                    01/2/2019          $626.03 Payment of business expenses provided for in Grant's
                                                                                                Amended and Restated Employment Agreement

James Grant   VIRGIN Airlines             Officer                    01/2/2019         $3,060.00 Payment of business expenses provided for in Grant's
                                                                                                 Amended and Restated Employment Agreement

James Grant   Aladdin                     Officer                    01/7/2019           $372.70 Repayment/draw down on an Outstanding Note Balance
                                                                                                 provided for in Grant's Amended and Restated
                                                                                                 Employment Agreement
James Grant   Venmo                       Officer                    01/7/2019           $708.00 Repayment/draw down on an Outstanding Note Balance
                                                                                                 provided for in Grant's Amended and Restated
                                                                                                 Employment Agreement
James Grant   Guaranteed Payment          Officer                    01/9/2019        $10,416.67 Payment provided for in Grant's Amended and Restated
                                                                                                 Employment Agreement

James Grant   Arco (Culver City)          Officer                    01/11/2019           $21.70 Payment of business expenses provided for in Grant's
                                                                                                 Amended and Restated Employment Agreement

James Grant   Calamigos Ranch             Officer                    01/14/2019         $784.44 Payment of business expenses provided for in Grant's
                                                                                                Amended and Restated Employment Agreement

James Grant   Calamigos Ranch             Officer                    01/14/2019         $784.44 Payment of business expenses provided for in Grant's
                                                                                                Amended and Restated Employment Agreement

James Grant   Calamigos Ranch             Officer                    01/14/2019         $784.44 Payment of business expenses provided for in Grant's
                                                                                                Amended and Restated Employment Agreement

James Grant   M Cafe                      Officer                    01/14/2019         $240.43 Payment of business expenses provided for in Grant's
                                                                                                Amended and Restated Employment Agreement

James Grant   Calamigos Ranch             Officer                    01/15/2019           $28.47 Payment of business expenses provided for in Grant's
                                                                                                 Amended and Restated Employment Agreement

James Grant   Calamigos Ranch             Officer                    01/15/2019         $552.18 Payment of business expenses provided for in Grant's
                                                                                                Amended and Restated Employment Agreement

James Grant   Citibank                    Officer                    01/28/2019         $498.98 Repayment/draw down on an Outstanding Note Balance
                                                                                                and payment of business expenses provided for in Grant's
                                                                                                Amended and Restated Employment Agreement

James Grant   Synchrony Bank              Officer                    01/28/2019           $90.00 Repayment/draw down on an Outstanding Note Balance
                                                                                                 provided for in Grant's Amended and Restated
                                                                                                 Employment Agreement
James Grant   Capital One                 Officer                    01/31/2019        $6,126.68 Repayment/draw down on an Outstanding Note Balance
                                                                                                 and payment of business expenses provided for in Grant's
                                                                                                 Amended and Restated Employment Agreement

James Grant   Juice Press                 Officer                    01/31/2019           $23.00 Repayment/draw down on an Outstanding Note Balance
                                                                                                 provided for in Grant's Amended and Restated
                                                                                                 Employment Agreement
                     19-13106-jlg             Doc 3   Filed 09/27/19    Entered 09/27/19 18:11:00     Main Document
                                                                       Pg 22 of 34

James Grant   AMEX (*1003)                        Officer                    02/1/2019         $889.56 Repayment/draw down on an Outstanding Note Balance
                                                                                                       and payment of business expenses provided for in Grant's
                                                                                                       Amended and Restated Employment Agreement

James Grant   AMEX (*4001)                        Officer                    02/1/2019        $2,470.78 Repayment/draw down on an Outstanding Note Balance
                                                                                                        and payment of business expenses provided for in Grant's
                                                                                                        Amended and Restated Employment Agreement

James Grant   JUBILEE MARKET                      Officer                    02/1/2019           $16.97 Repayment/draw down on an Outstanding Note Balance
                                                                                                        provided for in Grant's Amended and Restated
                                                                                                        Employment Agreement
James Grant   Wells Fargo 6768 - ATM Fee          Officer                    02/4/2019            $2.50 Repayment/draw down on an Outstanding Note Balance
                                                                                                        provided for in Grant's Amended and Restated
                                                                                                        Employment Agreement
James Grant   Wells Fargo 6768 - atm withdrawal   Officer                    02/4/2019          $203.00 Repayment/draw down on an Outstanding Note Balance
                                                                                                        provided for in Grant's Amended and Restated
                                                                                                        Employment Agreement
James Grant   Wells Fargo 6768 - ATM Fee          Officer                    02/5/2019            $5.00 Repayment/draw down on an Outstanding Note Balance
                                                                                                        provided for in Grant's Amended and Restated
                                                                                                        Employment Agreement
James Grant   Wells Fargo 6768 - ATM withdrawal   Officer                    02/5/2019          $264.71 Repayment/draw down on an Outstanding Note Balance
                                                                                                        provided for in Grant's Amended and Restated
                                                                                                        Employment Agreement
James Grant   Guaranteed Payment                  Officer                    02/8/2019        $5,208.34 Payment provided for in Grant's Amended and Restated
                                                                                                        Employment Agreement
James Grant   Juice Press                         Officer                    02/15/2019          $31.26 Repayment/draw down on an Outstanding Note Balance
                                                                                                        provided for in Grant's Amended and Restated
                                                                                                        Employment Agreement
James Grant   Wells Fargo 6768                    Officer                    02/19/2019         $203.50 Repayment/draw down on an Outstanding Note Balance
                                                                                                        provided for in Grant's Amended and Restated
                                                                                                        Employment Agreement
James Grant   Wells Fargo 6768 - ATM Fee          Officer                    02/19/2019           $2.50 Repayment/draw down on an Outstanding Note Balance
                                                                                                        provided for in Grant's Amended and Restated
                                                                                                        Employment Agreement
James Grant   VIRGIN Airlines                     Officer                    02/26/2019       $2,018.86 Payment of business expenses provided for in Grant's
                                                                                                        Amended and Restated Employment Agreement

James Grant   Synchrony Bank                      Officer                    02/27/2019          $90.00 Repayment/draw down on an Outstanding Note Balance
                                                                                                        provided for in Grant's Amended and Restated
                                                                                                        Employment Agreement
James Grant   Capital One                         Officer                    02/28/2019       $1,586.52 Repayment/draw down on an Outstanding Note Balance
                                                                                                        and payment of business expenses provided for in Grant's
                                                                                                        Amended and Restated Employment Agreement

James Grant   New York State DMV                  Officer                    03/6/2019            $7.00 Repayment/draw down on an Outstanding Note Balance
                                                                                                        provided for in Grant's Amended and Restated
                                                                                                        Employment Agreement
James Grant   Wall Street Journal                 Officer                    03/6/2019           $19.49 Payment of business expenses provided for in Grant's
                                                                                                        Amended and Restated Employment Agreement

James Grant   Wells Fargo 6768                    Officer                    03/8/2019          $266.37 Repayment/draw down on an Outstanding Note Balance
                                                                                                        provided for in Grant's Amended and Restated
                                                                                                        Employment Agreement
James Grant   Wells Fargo 6768 - ATM Fee          Officer                    03/8/2019            $5.00 Repayment/draw down on an Outstanding Note Balance
                                                                                                        provided for in Grant's Amended and Restated
                                                                                                        Employment Agreement
James Grant   Hotels.com                          Officer                    03/11/2019       $1,152.39 Payment of business expenses provided for in Grant's
                                                                                                        Amended and Restated Employment Agreement
                     19-13106-jlg             Doc 3   Filed 09/27/19    Entered 09/27/19 18:11:00      Main Document
                                                                       Pg 23 of 34

James Grant   Eurostar                            Officer                    03/13/2019          $285.00 Payment of business expenses provided for in Grant's
                                                                                                         Amended and Restated Employment Agreement

James Grant   VIRGIN Airlines                     Officer                    03/13/2019        $2,838.23 Payment of business expenses provided for in Grant's
                                                                                                         Amended and Restated Employment Agreement

James Grant   Guaranteed Payment                  Officer                    03/13/2019       $10,416.67 Payment provided for in Grant's Amended and Restated
                                                                                                         Employment Agreement
James Grant   Bowlmor                             Officer                    03/18/2019           $53.00 Repayment/draw down on an Outstanding Note Balance
                                                                                                         provided for in Grant's Amended and Restated
                                                                                                         Employment Agreement
James Grant   Citibank                            Officer                    03/18/2019        $1,665.41 Repayment/draw down on an Outstanding Note Balance
                                                                                                         and payment of business expenses provided for in Grant's
                                                                                                         Amended and Restated Employment Agreement

James Grant   Wells Fargo 6768 - ATM Fee          Officer                    03/18/2019            $2.50 Repayment/draw down on an Outstanding Note Balance
                                                                                                         provided for in Grant's Amended and Restated
                                                                                                         Employment Agreement
James Grant   Wells Fargo 6768 - atm withdrawal   Officer                    03/18/2019          $203.00 Repayment/draw down on an Outstanding Note Balance
                                                                                                         provided for in Grant's Amended and Restated
                                                                                                         Employment Agreement
James Grant   Insomnia Cookies                    Officer                    03/25/2019           $19.96 Repayment/draw down on an Outstanding Note Balance
                                                                                                         provided for in Grant's Amended and Restated
                                                                                                         Employment Agreement
James Grant   UNIQLO NY SOHO                      Officer                    03/26/2019            $9.90 Repayment/draw down on an Outstanding Note Balance
                                                                                                         provided for in Grant's Amended and Restated
                                                                                                         Employment Agreement
James Grant   JUBILEE MARKET                      Officer                    03/27/2019           $23.96 Repayment/draw down on an Outstanding Note Balance
                                                                                                         provided for in Grant's Amended and Restated
                                                                                                         Employment Agreement
James Grant   Synchrony Bank                      Officer                    03/27/2019           $90.00 Repayment/draw down on an Outstanding Note Balance
                                                                                                         provided for in Grant's Amended and Restated
                                                                                                         Employment Agreement
James Grant   Hotels.com                          Officer                    04/1/2019           $531.36 Payment of business expenses provided for in Grant's
                                                                                                         Amended and Restated Employment Agreement

James Grant   Smile To Go                         Officer                    04/1/2019            $18.78 Repayment/draw down on an Outstanding Note Balance
                                                                                                         provided for in Grant's Amended and Restated
                                                                                                         Employment Agreement
James Grant   Wells Fargo 6768                    Officer                    04/1/2019           $181.99 Repayment/draw down on an Outstanding Note Balance
                                                                                                         provided for in Grant's Amended and Restated
                                                                                                         Employment Agreement
James Grant   Wells Fargo 6768 -                  Officer                    04/1/2019           $102.95 Repayment/draw down on an Outstanding Note Balance
                                                                                                         provided for in Grant's Amended and Restated
                                                                                                         Employment Agreement
James Grant   Wells Fargo 6768 - ATM Fee          Officer                    04/1/2019             $2.50 Repayment/draw down on an Outstanding Note Balance
                                                                                                         provided for in Grant's Amended and Restated
                                                                                                         Employment Agreement
James Grant   Wells Fargo 6768 - ATM Fee-         Officer                    04/1/2019             $2.50 Repayment/draw down on an Outstanding Note Balance
                                                                                                         provided for in Grant's Amended and Restated
                                                                                                         Employment Agreement
James Grant   Soho House -                        Officer                    04/2/2019           $626.03 Payment of business expenses provided for in Grant's
                                                                                                         Amended and Restated Employment Agreement

James Grant   Chase - Check                       Officer                    04/3/2019         $1,236.50 Repayment/draw down on an Outstanding Note Balance
                                                                                                         provided for in Grant's Amended and Restated
                                                                                                         Employment Agreement
                     19-13106-jlg                 Doc 3       Filed 09/27/19    Entered 09/27/19 18:11:00     Main Document
                                                                               Pg 24 of 34

James Grant   Citibank -                                  Officer                    04/8/2019        $2,000.00 Repayment/draw down on an Outstanding Note Balance
                                                                                                                and payment of business expenses provided for in Grant's
                                                                                                                Amended and Restated Employment Agreement

James Grant   Medmen Venice -                             Officer                    04/8/2019           $91.98 Repayment/draw down on an Outstanding Note Balance
                                                                                                                provided for in Grant's Amended and Restated
                                                                                                                Employment Agreement
James Grant   Medmen Venice -                             Officer                    04/11/2019         $201.48 Repayment/draw down on an Outstanding Note Balance
                                                                                                                provided for in Grant's Amended and Restated
                                                                                                                Employment Agreement
James Grant   Wells Fargo 6768 - ATM Fee-                 Officer                    04/11/2019           $2.50 Repayment/draw down on an Outstanding Note Balance
                                                                                                                provided for in Grant's Amended and Restated
                                                                                                                Employment Agreement
James Grant   Wells Fargo 6768 - JG Cash                  Officer                    04/11/2019         $202.50 Repayment/draw down on an Outstanding Note Balance
                                                                                                                provided for in Grant's Amended and Restated
                                                                                                                Employment Agreement
James Grant   Guaranteed Payment                          Officer                    04/12/2019       $5,000.00 Payment provided for in Grant's Amended and Restated
                                                                                                                Employment Agreement
James Grant   Medmen Venice -                             Officer                    04/15/2019         $125.93 Repayment/draw down on an Outstanding Note Balance
                                                                                                                provided for in Grant's Amended and Restated
                                                                                                                Employment Agreement
James Grant   Midway Car Rental - car rental LA           Officer                    04/17/2019       $4,941.85 Payment of business expenses provided for in Grant's
                                                                                                                Amended and Restated Employment Agreement

James Grant   Paclot Supplies - overnighted personal      Officer                    04/17/2019         $130.00 Repayment/draw down on an Outstanding Note Balance
              items to James in LA                                                                              provided for in Grant's Amended and Restated
                                                                                                                Employment Agreement
James Grant   Wells Fargo 6768 - ATM Fee-                 Officer                    04/17/2019           $2.50 Repayment/draw down on an Outstanding Note Balance
                                                                                                                provided for in Grant's Amended and Restated
                                                                                                                Employment Agreement
James Grant   Wells Fargo 6768 - JG Cash withdrawal       Officer                    04/17/2019         $146.82 Repayment/draw down on an Outstanding Note Balance
                                                                                                                provided for in Grant's Amended and Restated
                                                                                                                Employment Agreement
James Grant   Paclot Supplies - shipping personal items   Officer                    04/19/2019          $65.00 Repayment/draw down on an Outstanding Note Balance
              to james                                                                                          provided for in Grant's Amended and Restated
                                                                                                                Employment Agreement
James Grant   Wells Fargo 6768 - NSF charge for CC        Officer                    04/22/2019          $35.00 Repayment/draw down on an Outstanding Note Balance
              payment                                                                                           provided for in Grant's Amended and Restated
                                                                                                                Employment Agreement
James Grant   Citibank - cc                               Officer                    04/25/2019       $2,000.00 Repayment/draw down on an Outstanding Note Balance
                                                                                                                and payment of business expenses provided for in Grant's
                                                                                                                Amended and Restated Employment Agreement

James Grant   Wells Fargo 6768 - ATM Fee-                 Officer                    04/26/2019           $2.50 Repayment/draw down on an Outstanding Note Balance
                                                                                                                provided for in Grant's Amended and Restated
                                                                                                                Employment Agreement
James Grant   Wells Fargo 6768 - JG cash withdrawal       Officer                    04/26/2019         $203.00 Repayment/draw down on an Outstanding Note Balance
                                                                                                                provided for in Grant's Amended and Restated
                                                                                                                Employment Agreement
James Grant   Cash Back -                                 Officer                    04/29/2019         $100.74 Repayment/draw down on an Outstanding Note Balance
                                                                                                                provided for in Grant's Amended and Restated
                                                                                                                Employment Agreement
James Grant   Citibank - cc payment                       Officer                    04/29/2019       $2,000.00 Repayment/draw down on an Outstanding Note Balance
                                                                                                                and payment of business expenses provided for in Grant's
                                                                                                                Amended and Restated Employment Agreement
                       19-13106-jlg         Doc 3   Filed 09/27/19    Entered 09/27/19 18:11:00      Main Document
                                                                     Pg 25 of 34

James Grant   Citibank - cc payment             Officer                    04/29/2019        $2,000.00 Repayment/draw down on an Outstanding Note Balance
                                                                                                       and payment of business expenses provided for in Grant's
                                                                                                       Amended and Restated Employment Agreement

James Grant   Synchrony Bank -                  Officer                    04/29/2019           $90.00 Repayment/draw down on an Outstanding Note Balance
                                                                                                       provided for in Grant's Amended and Restated
                                                                                                       Employment Agreement
James Grant   Arco -                            Officer                    05/1/2019            $51.22 Payment of business expenses provided for in Grant's
                                                                                                       Amended and Restated Employment Agreement

James Grant   Arco -                            Officer                    05/2/2019            $58.14 Payment of business expenses provided for in Grant's
                                                                                                       Amended and Restated Employment Agreement

James Grant   bill.com -                        Officer                    05/2/2019           -$0.01 Repayment/draw down on an Outstanding Note Balance
                                                                                                      provided for in Grant's Amended and Restated
                                                                                                      Employment Agreement
James Grant   Calamigos Ranch -                 Officer                    05/2/2019          $402.72 Payment of business expenses provided for in Grant's
                                                                                                      Amended and Restated Employment Agreement

James Grant   Chase - Check                     Officer                    05/2/2019         $1,161.50 Repayment/draw down on an Outstanding Note Balance
                                                                                                       provided for in Grant's Amended and Restated
                                                                                                       Employment Agreement
James Grant   Venmo -                           Officer                    05/2/2019         $1,100.00 Repayment/draw down on an Outstanding Note Balance
                                                                                                       provided for in Grant's Amended and Restated
                                                                                                       Employment Agreement
James Grant   Venmo -                           Officer                    05/2/2019          -$500.00 Repayment/draw down on an Outstanding Note Balance
                                                                                                       provided for in Grant's Amended and Restated
                                                                                                       Employment Agreement
James Grant   Venmo -                           Officer                    05/2/2019           $500.00 Repayment/draw down on an Outstanding Note Balance
                                                                                                       provided for in Grant's Amended and Restated
                                                                                                       Employment Agreement
James Grant   Venmo -                           Officer                    05/2/2019           $500.00 Repayment/draw down on an Outstanding Note Balance
                                                                                                       provided for in Grant's Amended and Restated
                                                                                                       Employment Agreement
James Grant   Guaranteed Payment                Officer                    05/2/2019        $10,416.66 Payment provided for in Grant's Amended and Restated
                                                                                                       Employment Agreement

James Grant   Cash Back -                       Officer                    05/3/2019           $151.11 Repayment/draw down on an Outstanding Note Balance
                                                                                                       provided for in Grant's Amended and Restated
                                                                                                       Employment Agreement
James Grant   Venmo -                           Officer                    05/3/2019           $500.00 Repayment/draw down on an Outstanding Note Balance
                                                                                                       provided for in Grant's Amended and Restated
                                                                                                       Employment Agreement
James Grant   Venmo -                           Officer                    05/3/2019          -$500.00 Repayment/draw down on an Outstanding Note Balance
                                                                                                       provided for in Grant's Amended and Restated
                                                                                                       Employment Agreement
James Grant   Wells Fargo 6768 -                Officer                    05/3/2019           $202.50 Repayment/draw down on an Outstanding Note Balance
                                                                                                       provided for in Grant's Amended and Restated
                                                                                                       Employment Agreement
James Grant   Wells Fargo 6768 - ATM Fee-       Officer                    05/3/2019             $2.50 Repayment/draw down on an Outstanding Note Balance
                                                                                                       provided for in Grant's Amended and Restated
                                                                                                       Employment Agreement
James Grant   Calamigos Ranch -                 Officer                    05/6/2019            $95.94 Payment of business expenses provided for in Grant's
                                                                                                       Amended and Restated Employment Agreement

James Grant   Cash Back -                       Officer                    05/7/2019          $151.11 Repayment/draw down on an Outstanding Note Balance
                                                                                                      provided for in Grant's Amended and Restated
                                                                                                      Employment Agreement
                     19-13106-jlg              Doc 3        Filed 09/27/19    Entered 09/27/19 18:11:00     Main Document
                                                                             Pg 26 of 34

James Grant   JETBLUE - JG flight change for daughter   Officer                    05/8/2019           $48.00 Repayment/draw down on an Outstanding Note Balance
                                                                                                              provided for in Grant's Amended and Restated
                                                                                                              Employment Agreement
James Grant   JETBLUE - JG flight change for daughter   Officer                    05/8/2019           $48.00 Repayment/draw down on an Outstanding Note Balance
                                                                                                              provided for in Grant's Amended and Restated
                                                                                                              Employment Agreement
James Grant   Venmo -                                   Officer                    05/10/2019         $110.00 Repayment/draw down on an Outstanding Note Balance
                                                                                                              provided for in Grant's Amended and Restated
                                                                                                              Employment Agreement
James Grant   Venmo -                                   Officer                    05/10/2019         $120.00 Repayment/draw down on an Outstanding Note Balance
                                                                                                              provided for in Grant's Amended and Restated
                                                                                                              Employment Agreement
James Grant   I LOVE LA TERMINAL 5 -                    Officer                    05/13/2019          $91.89 Repayment/draw down on an Outstanding Note Balance
                                                                                                              provided for in Grant's Amended and Restated
                                                                                                              Employment Agreement
James Grant   USH Ticketing Reta Universal CA -         Officer                    05/13/2019          $24.00 Repayment/draw down on an Outstanding Note Balance
                                                                                                              provided for in Grant's Amended and Restated
                                                                                                              Employment Agreement
James Grant   Venmo -                                   Officer                    05/13/2019         $500.00 Repayment/draw down on an Outstanding Note Balance
                                                                                                              provided for in Grant's Amended and Restated
                                                                                                              Employment Agreement
James Grant   Venmo -                                   Officer                    05/13/2019           $0.01 Repayment/draw down on an Outstanding Note Balance
                                                                                                              provided for in Grant's Amended and Restated
                                                                                                              Employment Agreement
James Grant   Wells Fargo 6768 -                        Officer                    05/14/2019         $163.50 Repayment/draw down on an Outstanding Note Balance
                                                                                                              provided for in Grant's Amended and Restated
                                                                                                              Employment Agreement
James Grant   Wells Fargo 6768 - ATM Fee-               Officer                    05/14/2019           $2.50 Repayment/draw down on an Outstanding Note Balance
                                                                                                              provided for in Grant's Amended and Restated
                                                                                                              Employment Agreement
James Grant   Cash Back -                               Officer                    05/15/2019         $113.33 Repayment/draw down on an Outstanding Note Balance
                                                                                                              provided for in Grant's Amended and Restated
                                                                                                              Employment Agreement
James Grant   Cash Back -                               Officer                    05/15/2019         $100.74 Repayment/draw down on an Outstanding Note Balance
                                                                                                              provided for in Grant's Amended and Restated
                                                                                                              Employment Agreement
James Grant   Midway Car Rental - car rental            Officer                    05/15/2019       $4,209.33 Payment of business expenses provided for in Grant's
                                                                                                              Amended and Restated Employment Agreement

James Grant   Wells Fargo 6768 -                        Officer                    05/15/2019        $303.00 Repayment/draw down on an Outstanding Note Balance
                                                                                                             provided for in Grant's Amended and Restated
                                                                                                             Employment Agreement
James Grant   Wells Fargo 6768 - ATM Fee-               Officer                    05/15/2019          $2.50 Repayment/draw down on an Outstanding Note Balance
                                                                                                             provided for in Grant's Amended and Restated
                                                                                                             Employment Agreement
James Grant   Hotel Tonight - JG NY Hotel personal      Officer                    05/16/2019        $440.00 Repayment/draw down on an Outstanding Note Balance
                                                                                                             provided for in Grant's Amended and Restated
                                                                                                             Employment Agreement
James Grant   Le Cafe De La Plag Mlibu -                Officer                    05/17/2019         $21.50 Repayment/draw down on an Outstanding Note Balance
                                                                                                             provided for in Grant's Amended and Restated
                                                                                                             Employment Agreement
James Grant   Venmo -                                   Officer                    05/17/2019        $960.00 Repayment/draw down on an Outstanding Note Balance
                                                                                                             provided for in Grant's Amended and Restated
                                                                                                             Employment Agreement
James Grant   Venmo -                                   Officer                    05/17/2019        $500.00 Repayment/draw down on an Outstanding Note Balance
                                                                                                             provided for in Grant's Amended and Restated
                                                                                                             Employment Agreement
                     19-13106-jlg           Doc 3   Filed 09/27/19    Entered 09/27/19 18:11:00     Main Document
                                                                     Pg 27 of 34

James Grant   Venmo -                           Officer                    05/17/2019        -$500.00 Repayment/draw down on an Outstanding Note Balance
                                                                                                      provided for in Grant's Amended and Restated
                                                                                                      Employment Agreement
James Grant   Guaranteed Payment                Officer                    05/17/2019       $5,000.00 Payment provided for in Grant's Amended and Restated
                                                                                                      Employment Agreement
James Grant   Cash Back -                       Officer                    05/20/2019         $201.48 Repayment/draw down on an Outstanding Note Balance
                                                                                                      provided for in Grant's Amended and Restated
                                                                                                      Employment Agreement
James Grant   Venmo -                           Officer                    05/20/2019           $1.00 Repayment/draw down on an Outstanding Note Balance
                                                                                                      provided for in Grant's Amended and Restated
                                                                                                      Employment Agreement
James Grant   Venmo -                           Officer                    05/21/2019          $80.00 Repayment/draw down on an Outstanding Note Balance
                                                                                                      provided for in Grant's Amended and Restated
                                                                                                      Employment Agreement
James Grant   Venmo -                           Officer                    05/22/2019       $1,000.00 Repayment/draw down on an Outstanding Note Balance
                                                                                                      provided for in Grant's Amended and Restated
                                                                                                      Employment Agreement
James Grant   Eye Exam Santa Monica -           Officer                    05/23/2019         $852.97 Repayment/draw down on an Outstanding Note Balance
                                                                                                      provided for in Grant's Amended and Restated
                                                                                                      Employment Agreement
James Grant   Eye Exam Santa Monica -           Officer                    05/23/2019         $168.46 Repayment/draw down on an Outstanding Note Balance
                                                                                                      provided for in Grant's Amended and Restated
                                                                                                      Employment Agreement
James Grant   Guaranteed Payment                Officer                    05/24/2019       $2,500.00 Payment provided for in Grant's Amended and Restated
                                                                                                      Employment Agreement
James Grant   Bank Card Deposit -               Officer                    05/28/2019       $2,625.17 Repayment/draw down on an Outstanding Note Balance
                                                                                                      provided for in Grant's Amended and Restated
                                                                                                      Employment Agreement
James Grant   Citibank -                        Officer                    05/28/2019         $190.00 Repayment/draw down on an Outstanding Note Balance
                                                                                                      and payment of business expenses provided for in Grant's
                                                                                                      Amended and Restated Employment Agreement

James Grant   Citibank -                        Officer                    05/28/2019       $2,000.00 Repayment/draw down on an Outstanding Note Balance
                                                                                                      and payment of business expenses provided for in Grant's
                                                                                                      Amended and Restated Employment Agreement

James Grant   Maris Collective -                Officer                    05/28/2019         $881.48 Repayment/draw down on an Outstanding Note Balance
                                                                                                      provided for in Grant's Amended and Restated
                                                                                                      Employment Agreement
James Grant   Medmen Venice -                   Officer                    05/28/2019         $201.48 Repayment/draw down on an Outstanding Note Balance
                                                                                                      provided for in Grant's Amended and Restated
                                                                                                      Employment Agreement
James Grant   Synchrony Bank -                  Officer                    05/28/2019          $90.00 Repayment/draw down on an Outstanding Note Balance
                                                                                                      provided for in Grant's Amended and Restated
                                                                                                      Employment Agreement
James Grant   Venmo -                           Officer                    05/28/2019       $1,000.00 Repayment/draw down on an Outstanding Note Balance
                                                                                                      provided for in Grant's Amended and Restated
                                                                                                      Employment Agreement
James Grant   Wells Fargo 6768 -                Officer                    05/28/2019         $102.00 Repayment/draw down on an Outstanding Note Balance
                                                                                                      provided for in Grant's Amended and Restated
                                                                                                      Employment Agreement
James Grant   Wells Fargo 6768 - ATM Fee-       Officer                    05/28/2019           $2.50 Repayment/draw down on an Outstanding Note Balance
                                                                                                      provided for in Grant's Amended and Restated
                                                                                                      Employment Agreement
James Grant   Venmo -                           Officer                    06/3/2019          $560.00 Repayment/draw down on an Outstanding Note Balance
                                                                                                      provided for in Grant's Amended and Restated
                                                                                                      Employment Agreement
James Grant   Guaranteed Payment                Officer                    06/3/2019        $5,000.00 Payment provided for in Grant's Amended and Restated
                                                                                                      Employment Agreement
                       19-13106-jlg              Doc 3    Filed 09/27/19    Entered 09/27/19 18:11:00     Main Document
                                                                           Pg 28 of 34

James Grant   Citibank -                              Officer                    06/4/2019        $1,000.00 Repayment/draw down on an Outstanding Note Balance
                                                                                                            and payment of business expenses provided for in Grant's
                                                                                                            Amended and Restated Employment Agreement

James Grant   Elle Molchan - Reimbursement for        Officer                    06/4/2019          $201.48 Repayment/draw down on an Outstanding Note Balance
                                                                                                            provided for in Grant's Amended and Restated
                                                                                                            Employment Agreement
James Grant   The Beekman -                           Officer                    06/4/2019           $55.91 Repayment/draw down on an Outstanding Note Balance
                                                                                                            provided for in Grant's Amended and Restated
                                                                                                            Employment Agreement
James Grant   The Beekman -                           Officer                    06/4/2019        $2,764.74 Repayment/draw down on an Outstanding Note Balance
                                                                                                            provided for in Grant's Amended and Restated
                                                                                                            Employment Agreement
James Grant   Chase - Check                           Officer                    06/5/2019        $1,011.50 Repayment/draw down on an Outstanding Note Balance
                                                                                                            provided for in Grant's Amended and Restated
                                                                                                            Employment Agreement
James Grant   Tacombi -                               Officer                    06/7/2019          $105.71 Payment of business expenses provided for in Grant's
                                                                                                            Amended and Restated Employment Agreement

James Grant   Guaranteed Payment                      Officer                    06/11/2019       $2,500.00 Payment provided for in Grant's Amended and Restated
                                                                                                            Employment Agreement
James Grant   Elle Molchan - Medmen- James personal   Officer                    06/12/2019         $201.48 Repayment/draw down on an Outstanding Note Balance
                                                                                                            provided for in Grant's Amended and Restated
                                                                                                            Employment Agreement
James Grant   The Beekman -                           Officer                    06/13/2019       $4,845.29 Repayment/draw down on an Outstanding Note Balance
                                                                                                            provided for in Grant's Amended and Restated
                                                                                                            Employment Agreement
James Grant   Augustine Restaurant -                  Officer                    06/14/2019         $234.34 Payment of business expenses provided for in Grant's
                                                                                                            Amended and Restated Employment Agreement

James Grant   Lyft -                                  Officer                    06/14/2019          $18.58 Payment of business expenses provided for in Grant's
                                                                                                            Amended and Restated Employment Agreement

James Grant   Wells Fargo 6768 -                      Officer                    06/14/2019         $303.00 Repayment/draw down on an Outstanding Note Balance
                                                                                                            provided for in Grant's Amended and Restated
                                                                                                            Employment Agreement
James Grant   Wells Fargo 6768 - ATM Fee-             Officer                    06/14/2019           $2.50 Repayment/draw down on an Outstanding Note Balance
                                                                                                            provided for in Grant's Amended and Restated
                                                                                                            Employment Agreement
James Grant   Guaranteed Payment                      Officer                    06/14/2019       $2,500.00 Payment provided for in Grant's Amended and Restated
                                                                                                            Employment Agreement
James Grant   JETBLUE -                               Officer                    06/17/2019          $91.20 Payment of business expenses provided for in Grant's
                                                                                                            Amended and Restated Employment Agreement

James Grant   JETBLUE -                               Officer                    06/17/2019          $25.00 Payment of business expenses provided for in Grant's
                                                                                                            Amended and Restated Employment Agreement

James Grant   NICKEL & DINER -                        Officer                    06/17/2019          $72.97 Payment of business expenses provided for in Grant's
                                                                                                            Amended and Restated Employment Agreement

James Grant   NICKEL & DINER -                        Officer                    06/17/2019        $104.99 Payment of business expenses provided for in Grant's
                                                                                                           Amended and Restated Employment Agreement

James Grant   liquiteria NY -                         Officer                    06/18/2019          $18.51 Repayment/draw down on an Outstanding Note Balance
                                                                                                            provided for in Grant's Amended and Restated
                                                                                                            Employment Agreement
James Grant   SUNNYSKINCO -                           Officer                    06/18/2019          $23.16 Repayment/draw down on an Outstanding Note Balance
                                                                                                            provided for in Grant's Amended and Restated
                                                                                                            Employment Agreement
                     19-13106-jlg            Doc 3   Filed 09/27/19    Entered 09/27/19 18:11:00     Main Document
                                                                      Pg 29 of 34

James Grant   SUNNYSKINCO -                      Officer                    06/18/2019         $102.30 Repayment/draw down on an Outstanding Note Balance
                                                                                                       provided for in Grant's Amended and Restated
                                                                                                       Employment Agreement
James Grant   The Beekman -                      Officer                    06/18/2019          $56.00 Repayment/draw down on an Outstanding Note Balance
                                                                                                       provided for in Grant's Amended and Restated
                                                                                                       Employment Agreement
James Grant   The Beekman -                      Officer                    06/18/2019       $2,811.41 Repayment/draw down on an Outstanding Note Balance
                                                                                                       provided for in Grant's Amended and Restated
                                                                                                       Employment Agreement
James Grant   Ootoya Chelsea -                   Officer                    06/20/2019         $148.07 Payment of business expenses provided for in Grant's
                                                                                                       Amended and Restated Employment Agreement

James Grant   Guaranteed Payment                 Officer                    06/21/2019       $2,500.00 Guaranteed Payments
James Grant   APPLE STORE -                      Officer                    06/24/2019        $215.57 Payment of business expenses provided for in Grant's
                                                                                                      Amended and Restated Employment Agreement

James Grant   Citibank -                         Officer                    06/24/2019       $1,000.00 Repayment/draw down on an Outstanding Note Balance
                                                                                                       and payment of business expenses provided for in Grant's
                                                                                                       Amended and Restated Employment Agreement

James Grant   Citibank -                         Officer                    06/24/2019       $1,000.00 Repayment/draw down on an Outstanding Note Balance
                                                                                                       and payment of business expenses provided for in Grant's
                                                                                                       Amended and Restated Employment Agreement

James Grant   Icracked Repair -                  Officer                    06/24/2019        $174.19 Payment of business expenses provided for in Grant's
                                                                                                      Amended and Restated Employment Agreement

James Grant   Liberty 8th Ave -(Exxon)           Officer                    06/24/2019         $50.00 Repayment/draw down on an Outstanding Note Balance
                                                                                                      provided for in Grant's Amended and Restated
                                                                                                      Employment Agreement
James Grant   SALON M TRIBECA -                  Officer                    06/24/2019        $209.00 Repayment/draw down on an Outstanding Note Balance
                                                                                                      provided for in Grant's Amended and Restated
                                                                                                      Employment Agreement
James Grant   Wells Fargo 6768 -                 Officer                    06/24/2019        $202.00 Repayment/draw down on an Outstanding Note Balance
                                                                                                      provided for in Grant's Amended and Restated
                                                                                                      Employment Agreement
James Grant   Wells Fargo 6768 - ATM Fee-        Officer                    06/24/2019          $2.50 Repayment/draw down on an Outstanding Note Balance
                                                                                                      provided for in Grant's Amended and Restated
                                                                                                      Employment Agreement
James Grant   Dunkin Donuts -                    Officer                    06/26/2019          $3.66 Repayment/draw down on an Outstanding Note Balance
                                                                                                      provided for in Grant's Amended and Restated
                                                                                                      Employment Agreement
James Grant   Hotels.com -                       Officer                    06/26/2019        $833.20 Payment of business expenses provided for in Grant's
                                                                                                      Amended and Restated Employment Agreement

James Grant   JETBLUE - refund-                  Officer                    06/26/2019         -$40.00 Repayment/draw down on an Outstanding Note Balance
                                                                                                       provided for in Grant's Amended and Restated
                                                                                                       Employment Agreement
James Grant   Synchrony Bank -                   Officer                    06/27/2019          $90.00 Repayment/draw down on an Outstanding Note Balance
                                                                                                       provided for in Grant's Amended and Restated
                                                                                                       Employment Agreement
James Grant   pret a manger - Brian Kusiak       Officer                    06/28/2019          $12.11 Payment of business expenses provided for in Grant's
                                                                                                       Amended and Restated Employment Agreement

James Grant   pret a manger - Brian Kusiak       Officer                    06/28/2019          $19.02 Payment of business expenses provided for in Grant's
                                                                                                       Amended and Restated Employment Agreement
                                  19-13106-jlg           Doc 3     Filed 09/27/19    Entered 09/27/19 18:11:00      Main Document
                                                                                    Pg 30 of 34

James Grant             Wells Fargo 6768 - jg cash             Officer                    06/28/2019         $220.00 Repayment/draw down on an Outstanding Note Balance
                                                                                                                     provided for in Grant's Amended and Restated
                                                                                                                     Employment Agreement
James Grant             Mr. C -                                Officer                    07/1/2019          $369.99 Repayment/draw down on an Outstanding Note Balance
                                                                                                                     provided for in Grant's Amended and Restated
                                                                                                                     Employment Agreement
James Grant             Wells Fargo 6768 - jg cash             Officer                    07/3/2019          $300.00 Repayment/draw down on an Outstanding Note Balance
                                                                                                                     provided for in Grant's Amended and Restated
                                                                                                                     Employment Agreement
James Grant             JFKLOT -                               Officer                    07/5/2019           $10.00 Repayment/draw down on an Outstanding Note Balance
                                                                                                                     provided for in Grant's Amended and Restated
                                                                                                                     Employment Agreement
James Grant             Lyft -                                 Officer                    07/8/2019           $11.16 Payment of business expenses provided for in Grant's
                                                                                                                     Amended and Restated Employment Agreement

James Grant             Fox Fodder Farm -                      Officer                    07/12/2019          $48.99 Repayment/draw down on an Outstanding Note Balance
                                                                                                                     provided for in Grant's Amended and Restated
                                                                                                                     Employment Agreement
James Grant             Citibank - cc                          Officer                    07/18/2019         $100.00 Repayment/draw down on an Outstanding Note Balance
                                                                                                                     and payment of business expenses provided for in Grant's
                                                                                                                     Amended and Restated Employment Agreement

James Grant             Hotels.com -                           Officer                    07/22/2019         $161.88 Payment of business expenses provided for in Grant's
                                                                                                                     Amended and Restated Employment Agreement

James Grant             Citibank - cc                          Officer                    07/23/2019         $101.00 Repayment/draw down on an Outstanding Note Balance
                                                                                                                     and payment of business expenses provided for in Grant's
                                                                                                                     Amended and Restated Employment Agreement

James Grant             Seamless                               Officer                    Assorted          $2,093.57 Payment of business expenses provided for in Grant's
                                                                                                                      Amended and Restated Employment Agreement

James Grant             Seamless                               Officer                    Assorted          $1,395.72 Repayment/draw down on an Outstanding Note Balance
                                                                                                                      provided for in Grant's Amended and Restated
                                                                                                                      Employment Agreement
James Grant             Uber                                   Officer                    Assorted          $1,279.89 Payment of business expenses provided for in Grant's
                                                                                                                      Amended and Restated Employment Agreement

James Grant             Uber                                   Officer                    Assorted           $853.26 Payment of business expenses provided for in Grant's
                                                                                                                     Amended and Restated Employment Agreement

                                                                                                          $260,224.05


James Grant/ Svetlana   Land Rover Financial Group             Officer                    09/30/2018        $1,136.50 Repayment/draw down on an Outstanding Note Balance
Vareljan                                                                                                              provided for in Grant's and Vareljan's Amended and
                                                                                                                      Restated Employment Agreements
James Grant/ Svetlana   MTA Tolls                              Officer                    10/12/2018          $125.00 Repayment/draw down on an Outstanding Note Balance
Vareljan                                                                                                              provided for in Grant's Amended and Restated
                                                                                                                      Employment Agreement
James Grant/ Svetlana   Land Rover Financial Group             Officer                    10/16/2018        $1,136.50 Repayment/draw down on an Outstanding Note Balance
Vareljan                                                                                                              provided for in Grant's and Vareljan's Amended and
                                                                                                                      Restated Employment Agreements
James Grant/ Svetlana   MTA                                    Officer                    10/26/2018          $100.00 Payment of business expenses provided for in Grant's
Vareljan                                                                                                              Amended and Restated Employment Agreement

James Grant/Svetlana    Icon Parking - Quik Park Tribeca LLC   Officer                    11/1/2018          $675.00 Repayment/draw down on an Outstanding Note Balance
Vareljan                                                                                                             provided for in Grant's Amended and Restated
                                                                                                                     Employment Agreement
                               19-13106-jlg              Doc 3         Filed 09/27/19    Entered 09/27/19 18:11:00     Main Document
                                                                                        Pg 31 of 34

James Grant/Svetlana    MTA                                        Officer                    11/15/2018         $25.00 Payment of business expenses provided for in Grant's
Vareljan                                                                                                                Amended and Restated Employment Agreement

James Grant/ Svetlana   MTATB                                      Officer                    11/19/2018          $25.00 Repayment/draw down on an Outstanding Note Balance
Vareljan                                                                                                                 provided for in Grant's and Vareljan's Amended and
                                                                                                                         Restated Employment Agreements
James Grant/ Svetlana   MTATB                                      Officer                    11/23/2018         $135.00 Repayment/draw down on an Outstanding Note Balance
Vareljan                                                                                                                 provided for in Grant's and Vareljan's Amended and
                                                                                                                         Restated Employment Agreements
James Grant/ Svetlana   Moving items to JG/AV personal residence   Officer                    11/26/2018         $400.00 Repayment/draw down on an Outstanding Note Balance
Vareljan                                                                                                                 provided for in Grant's and Vareljan's Amended and
                                                                                                                         Restated Employment Agreements
James Grant/Svetlana    Quik Park                                  Officer                    12/4/2018          $750.00 Repayment/draw down on an Outstanding Note Balance
Vareljan                                                                                                                 provided for in Grant's Amended and Restated
                                                                                                                         Employment Agreement
James Grant/ Svetlana   MTATB                                      Officer                    12/6/2018          $135.00 Repayment/draw down on an Outstanding Note Balance
Vareljan                                                                                                                 provided for in Grant's Amended and Restated
                                                                                                                         Employment Agreement
James Grant/ Svetlana   MTATB                                      Officer                    12/20/2018         $135.00 Repayment/draw down on an Outstanding Note Balance
Vareljan                                                                                                                 provided for in Grant's and Vareljan's Amended and
                                                                                                                         Restated Employment Agreements
James Grant/Svetlana    Quik Park                                  Officer                    01/3/2019          $750.00 Repayment/draw down on an Outstanding Note Balance
Vareljan                                                                                                                 provided for in Grant's and Vareljan's Amended and
                                                                                                                         Restated Employment Agreements
James Grant/ Svetlana   Land Rover Financial Group                 Officer                    01/7/2019        $1,161.50 Repayment/draw down on an Outstanding Note Balance
Vareljan                                                                                                                 provided for in Grant's and Vareljan's Amended and
                                                                                                                         Restated Employment Agreements
James Grant/ Svetlana   MTATB                                      Officer                    01/22/2019         $135.00 Repayment/draw down on an Outstanding Note Balance
Vareljan                                                                                                                 provided for in Grant's and Vareljan's Amended and
                                                                                                                         Restated Employment Agreements
James Grant/ Svetlana   Land Rover Financial Group                 Officer                    02/5/2019        $1,111.50 Repayment/draw down on an Outstanding Note Balance
Vareljan                                                                                                                 provided for in Grant's and Vareljan's Amended and
                                                                                                                         Restated Employment Agreements
James Grant/ Svetlana   Quik Park                                  Officer                    02/5/2019          $750.00 Repayment/draw down on an Outstanding Note Balance
Vareljan                                                                                                                 provided for in Grant's and Vareljan's Amended and
                                                                                                                         Restated Employment Agreements
James Grant/ Svetlana   MTATB                                      Officer                    02/19/2019         $135.00 Repayment/draw down on an Outstanding Note Balance
Vareljan                                                                                                                 provided for in Grant's and Vareljan's Amended and
                                                                                                                         Restated Employment Agreements
James Grant/ Svetlana   Quik Park                                  Officer                    03/5/2019          $750.00 Repayment/draw down on an Outstanding Note Balance
Vareljan                                                                                                                 provided for in Grant's and Vareljan's Amended and
                                                                                                                         Restated Employment Agreements
James Grant/ Svetlana   Land Rover Financial Group                 Officer                    03/7/2019        $1,136.50 Repayment/draw down on an Outstanding Note Balance
Vareljan                                                                                                                 provided for in Grant's and Vareljan's Amended and
                                                                                                                         Restated Employment Agreements
James Grant/ Svetlana   MTATB                                      Officer                    03/8/2019          $185.00 Repayment/draw down on an Outstanding Note Balance
Vareljan                                                                                                                 provided for in Grant's and Vareljan's Amended and
                                                                                                                         Restated Employment Agreements
James Grant/ Svetlana   TSI - MTA Bridges & Tunnels unpaid tolls   Officer                    03/26/2019         $651.00 Repayment/draw down on an Outstanding Note Balance
Vareljan                                                                                                                 provided for in Grant's and Vareljan's Amended and
                                                                                                                         Restated Employment Agreements
James Grant/ Svetlana   Quik Park -                                Officer                    04/3/2019          $750.00 Repayment/draw down on an Outstanding Note Balance
Vareljan                                                                                                                 provided for in Grant's Amended and Restated
                                                                                                                         Employment Agreement
James Grant/ Svetlana   MTATB - MTA Tolls and Bridges- JG/AV       Officer                    04/15/2019         $185.00 Repayment/draw down on an Outstanding Note Balance
Vareljan                Car                                                                                              provided for in Grant's Amended and Restated
                                                                                                                         Employment Agreement
                               19-13106-jlg              Doc 3           Filed 09/27/19    Entered 09/27/19 18:11:00      Main Document
                                                                                          Pg 32 of 34

James Grant/ Svetlana   NYC Depart of Finance - parking violations   Officer                    04/15/2019           $65.00 Repayment/draw down on an Outstanding Note Balance
Vareljan                                                                                                                    provided for in Grant's Amended and Restated
                                                                                                                            Employment Agreement
James Grant/ Svetlana   MTATB - MTA Tolls and Bridges- JG/AV         Officer                    05/3/2019           $185.00 Repayment/draw down on an Outstanding Note Balance
Vareljan                Car                                                                                                 provided for in Grant's Amended and Restated
                                                                                                                            Employment Agreement
James Grant/ Svetlana   Quik Park -                                  Officer                    05/3/2019           $750.00 Repayment/draw down on an Outstanding Note Balance
Vareljan                                                                                                                    provided for in Grant's Amended and Restated
                                                                                                                            Employment Agreement
James Grant/ Svetlana   MTATB -                                      Officer                    05/17/2019          $185.00 Repayment/draw down on an Outstanding Note Balance
Vareljan                                                                                                                    provided for in Grant's and Vareljan's Amended and
                                                                                                                            Restated Employment Agreements
James Grant/ Svetlana   MTATB -                                      Officer                    06/3/2019           $245.00 Repayment/draw down on an Outstanding Note Balance
Vareljan                                                                                                                    provided for in Grant's and Vareljan's Amended and
                                                                                                                            Restated Employment Agreements
James Grant/ Svetlana   MP Hudson LLC - - parking                    Officer                    06/18/2019           $58.00 Repayment/draw down on an Outstanding Note Balance
Vareljan                                                                                                                    provided for in Grant's and Vareljan's Amended and
                                                                                                                            Restated Employment Agreements
James Grant/ Svetlana   JFKLOT - - daughter drop off                 Officer                    06/26/2019           $10.00 Repayment/draw down on an Outstanding Note Balance
Vareljan                                                                                                                    provided for in Grant's Amended and Restated
                                                                                                                            Employment Agreement
James Grant/ Svetlana   Alana Varel - Guaranteed Payment             Officer                    06/28/2019        $5,000.00 Guaranteed Payments
Vareljan
James Grant/ Svetlana   Land Rover Financial Group                   Officer                    07/2/2019         $1,136.50 Repayment/draw down on an Outstanding Note Balance
Vareljan                                                                                                                    provided for in Grant's Amended and Restated
                                                                                                                            Employment Agreement
James Grant/ Svetlana   MTATB -                                      Officer                    07/5/2019           $245.00 Repayment/draw down on an Outstanding Note Balance
Vareljan                                                                                                                    provided for in Grant's and Vareljan's Amended and
                                                                                                                            Restated Employment Agreements
James Grant/ Svetlana   MP 34 Tribeca -                              Officer                    07/12/2019        $1,324.00 Repayment/draw down on an Outstanding Note Balance
Vareljan                                                                                                                    provided for in Grant's and Vareljan's Amended and
                                                                                                                            Restated Employment Agreements
                                                                                                                $21,682.00

Svetlana Vareljan       Guaranteed Payment                           Officer                    10/2/2018        $10,416.50 Payment provided for in Vareljan's Amended and
                                                                                                                            Restated Employment Agreement

Svetlana Vareljan       Guaranteed Payment                           Officer                    10/2/2018         $5,000.00 IRS payment for taxes


Svetlana Vareljan       Guaranteed Payment                           Officer                    10/22/2018       $10,416.50 Payment provided for in Vareljan's Amended and
                                                                                                                            Restated Employment Agreement

Svetlana Vareljan       Guaranteed Payment                           Officer                    11/1/2018        $10,416.50 Payment provided for in Vareljan's Amended and
                                                                                                                            Restated Employment Agreement

Svetlana Vareljan       T-Mobile                                     Officer                    11/13/2018          $274.64 Payment of business expenses provided for in Vareljan's
                                                                                                                            Amended and Restated Employment Agreement

Svetlana Vareljan       Guaranteed Payment                           Officer                    11/23/2018       $10,416.50 Payment provided for in Vareljan's Amended and
                                                                                                                            Restated Employment Agreement

Svetlana Vareljan       T-Mobile                                     Officer                    11/29/2018          $278.16 Payment of business expenses provided for in Vareljan's
                                                                                                                            Amended and Restated Employment Agreement

Svetlana Vareljan       T Mobile                                     Officer                    12/11/2018          $227.06 Payment of business expenses provided for in Vareljan's
                                                                                                                            Amended and Restated Employment Agreement

Svetlana Vareljan       Guaranteed Payment                           Officer                    12/12/2018       $10,416.50 Payment provided for in Vareljan's Amended and
                                                                                                                            Restated Employment Agreement
                                    19-13106-jlg              Doc 3       Filed 09/27/19            Entered 09/27/19 18:11:00         Main Document
                                                                                                   Pg 33 of 34

Svetlana Vareljan            Guaranteed Payment                       Officer                                 01/9/2019      $10,416.66 Payment provided for in Vareljan's Amended and
                                                                                                                                        Restated Employment Agreement

Svetlana Vareljan            T-Mobile                                 Officer                                 01/11/2019        $240.97 Payment of business expenses provided for in Vareljan's
                                                                                                                                        Amended and Restated Employment Agreement

Svetlana Vareljan            Guaranteed Payment                       Officer                                 02/8/2019       $5,208.33 Payment provided for in Vareljan's Amended and
                                                                                                                                        Restated Employment Agreement

Svetlana Vareljan            T-Mobile                                 Officer                                 02/11/2019        $264.93 Payment of business expenses provided for in Vareljan's
                                                                                                                                        Amended and Restated Employment Agreement

Svetlana Vareljan            Convergent Outsourcing, Inc. (T Mobile   Officer                                 03/2/2019         $282.80 Payment of business expenses provided for in Vareljan's
                             Settlement)                                                                                                Amended and Restated Employment Agreement

Svetlana Vareljan            T Mobile                                 Officer                                 03/11/2019        $202.16 Payment of business expenses provided for in Vareljan's
                                                                                                                                        Amended and Restated Employment Agreement

Svetlana Vareljan            Guaranteed Payment                       Officer                                 03/13/2019     $10,416.66 Payment provided for in Vareljan's Amended and
                                                                                                                                        Restated Employment Agreement

Svetlana Vareljan            T Mobile - AV cell phones                Officer                                 04/11/2019        $233.02 Payment of business expenses provided for in Vareljan's
                                                                                                                                        Amended and Restated Employment Agreement

Svetlana Vareljan            Guaranteed Payment                       Officer                                 04/12/2019      $5,000.00 Payment provided for in Vareljan's Amended and
                                                                                                                                        Restated Employment Agreement

Svetlana Vareljan            Guaranteed Payment                       Officer                                 05/2/2019      $10,416.67 Payment provided for in Vareljan's Amended and
                                                                                                                                        Restated Employment Agreement

Svetlana Vareljan            T Mobile - AV cell phones                Officer                                 05/13/2019        $247.59 Payment of business expenses provided for in Vareljan's
                                                                                                                                        Amended and Restated Employment Agreement

Svetlana Vareljan            Guaranteed Payment                       Officer                                 05/17/2019      $5,000.00 Payment provided for in Vareljan's Amended and
                                                                                                                                        Restated Employment Agreement

Svetlana Vareljan            Guaranteed Payment                       Officer                                 05/24/2019      $2,500.00 Payment provided for in Vareljan's Amended and
                                                                                                                                        Restated Employment Agreement

Svetlana Vareljan            Guaranteed Payment                       Officer                                 06/3/2019       $5,000.00 Payment provided for in Vareljan's Amended and
                                                                                                                                        Restated Employment Agreement

Svetlana Vareljan            Guaranteed Payment                       Officer                                 06/11/2019      $2,500.00 Payment provided for in Vareljan's Amended and
                                                                                                                                        Restated Employment Agreement

Svetlana Vareljan            Guaranteed Payment                       Officer                                 06/14/2019      $2,500.00 Payment provided for in Vareljan's Amended and
                                                                                                                                        Restated Employment Agreement

Svetlana Vareljan            Guaranteed Payment                       Officer                                 06/21/2019      $2,500.00 Payment provided for in Vareljan's Amended and
                                                                                                                                        Restated Employment Agreement

Svetlana Vareljan            T Mobile -                               Officer                                 07/11/2019        $331.56 Payment of business expenses provided for in Vareljan's
                                                                                                                                        Amended and Restated Employment Agreement

                                                                                                                            $121,123.71


Vice AB (Affiliate of Vice   Vice AB                                  Member                                     1/7/2019    $14,394.88 Reimbursement of talent travel and wardrobe costs for
Holding Inc)                                                                                                                            media campaign

                                                                                                                            $14,394.88

Starworks London Ltd.        Starworks London Ltd.                    Affiliate of member, Vice Holding Inc    1/28/2019    $100,000.00 Repayment of short term loan from SW London
                                  19-13106-jlg       Doc 3   Filed 09/27/19            Entered 09/27/19 18:11:00       Main Document
                                                                                      Pg 34 of 34

Starworks London Ltd.   The Squad                        Affiliate of member, Vice Holding Inc   3/18/2019    $10,089.80 Vendor payment on behalf of Starworks London


Starworks London Ltd.   Onward Display Limited           Affiliate of member, Vice Holding Inc   3/20/2019     $3,761.96 Vendor payment on behalf of Starworks London


Starworks London Ltd.   Next Management London           Affiliate of member, Vice Holding Inc   3/22/2019     $3,250.41 Vendor payment on behalf of Starworks London


Starworks London Ltd.   Starworks London Ltd.            Affiliate of member, Vice Holding Inc    4/3/2019    $67,466.65 Loan to Starworks London for HMRC


Starworks London Ltd.   Statesman Travel                 Affiliate of member, Vice Holding Inc    4/3/2019    $13,497.37 Vendor payment on behalf of Starworks London


Starworks London Ltd.   Starworks London Ltd.            Affiliate of member, Vice Holding Inc   4/15/2019   $290,000.00 Loan to Starworks London for HMRC


Starworks London Ltd.   Statesman Travel                 Affiliate of member, Vice Holding Inc    5/2/2019     $6,677.66 Vendor payment on behalf of Starworks London


Starworks London Ltd.   Statesman Travel                 Affiliate of member, Vice Holding Inc    5/8/2019    $13,331.39 Vendor payment on behalf of Starworks London


Starworks London Ltd.   MM Shopfitting and joinery       Affiliate of member, Vice Holding Inc    5/9/2019     $2,672.24 Vendor payment on behalf of Starworks London


Starworks London Ltd.   Lulu Kennedy                     Affiliate of member, Vice Holding Inc    5/9/2019     $2,669.03 Vendor payment on behalf of Starworks London


Starworks London Ltd.   Byte London                      Affiliate of member, Vice Holding Inc   5/10/2019     $1,337.24 Vendor payment on behalf of Starworks London


Starworks London Ltd.   Luxury Toilets Ltd               Affiliate of member, Vice Holding Inc   5/13/2019       $664.02 Vendor payment on behalf of Starworks London


Starworks London Ltd.   Flight Centre Limited            Affiliate of member, Vice Holding Inc   5/14/2019     $6,619.69 Vendor payment on behalf of Starworks London


Starworks London Ltd.   Major Players                    Affiliate of member, Vice Holding Inc   5/14/2019     $6,753.09 Vendor payment on behalf of Starworks London


Starworks London Ltd.   Lighthouse Risk Services         Affiliate of member, Vice Holding Inc   5/14/2019       $661.97 Vendor payment on behalf of Starworks London


Starworks London Ltd.   Protein                          Affiliate of member, Vice Holding Inc   5/15/2019     $1,319.54 Vendor payment on behalf of Starworks London


Starworks London Ltd.   Flight Centre Limited            Affiliate of member, Vice Holding Inc   5/15/2019     $3,206.79 Vendor payment on behalf of Starworks London


Starworks London Ltd.   Starworks London Ltd.            Affiliate of member, Vice Holding Inc   6/18/2019    $11,574.36 Loan to Starworks London for HMRC legal advisor


Starworks London Ltd.   Starworks London Ltd.            Affiliate of member, Vice Holding Inc   6/25/2019    $30,004.37 Loan to Starworks London for payment to cover SWL
                                                                                                                         salaries

                                                                                                             $575,557.58
